Exhibit 10.3

 

 

SHAREHOLDERS AGREEMENT

 

by and among

 

Alibaba.com Corporation,

 

Yahoo! Inc.,

 

SOFTBANK CORP.

 

the Management Members
(as defined herein)

 

and

 

certain other shareholders of Alibaba.com Corporation

 

Dated as of l, 2005

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

 

Definitions

 

 

 

 

 

2.

 

Corporate Governance

 

 

2.1

General

 

 

2.2

Shareholder Actions

 

 

2.3

Board Composition

 

 

2.4

IPO and Stock Exchange Rules

 

 

2.5

Office and Expenses; Removal; Replacement

 

 

2.6

Meetings

 

 

2.7

Indemnification

 

 

2.8

Participation in Meetings; Notice

 

 

2.9

Determination of Share Ownership

 

 

 

 

 

3.

 

Matters that Require Approval of the Board or Shareholders

 

 

3.1

Matters that Require Approval of the Majority of the Board

 

 

3.2

Matters that Require Approval of the Majority of the Board Including Yahoo
Designee

 

 

3.3

Matters that Require the Approval of Yahoo

 

 

3.4

Matters that Require Approval of Each of Yahoo, the Management Members’
Representative and SOFTBANK

 

 

3.5

Matters that Require Approval of Disinterested Directors of the Board

 

 

3.6

Formation and Assignment of Authority to a Committee of the Board

 

 

 

 

 

4.

 

Restrictions on Share Transfer

 

 

4.1

Restrictions on Transfer.

 

 

4.2

Certain Permitted Transfers

 

 

4.3

Right of First Offer

 

 

4.4

Tag-Along Rights of Financial Investors

 

 

4.5

Tag-Along Rights of Yahoo

 

 

4.6

Tag-Along Rights of the Management Members

 

 

4.7 [a05-14946_1ex10d3.htm#a4_7_025527]

Tag-Along Rights of SOFTBANK [a05-14946_1ex10d3.htm#a4_7_025527]

 

 

4.8 [a05-14946_1ex10d3.htm#a4_8_025558]

Survival of Rights [a05-14946_1ex10d3.htm#a4_8_025558]

 

 

4.9 [a05-14946_1ex10d3.htm#a4_9_025600]

Transfers in Violation of this Agreement [a05-14946_1ex10d3.htm#a4_9_025600]

 

 

4.10 [a05-14946_1ex10d3.htm#a4_10_025604]

Financial Investors [a05-14946_1ex10d3.htm#a4_10_025604]

 

 

 

 

 

5. [a05-14946_1ex10d3.htm#a5__025606]

 

Voting Agreement [a05-14946_1ex10d3.htm#a5__025606]

 

 

5.1 [a05-14946_1ex10d3.htm#a5_1_025608]

Voting of Shares [a05-14946_1ex10d3.htm#a5_1_025608]

 

 

5.2 [a05-14946_1ex10d3.htm#a5_2_025617]

No Other Agreements [a05-14946_1ex10d3.htm#a5_2_025617]

 

 

5.3 [a05-14946_1ex10d3.htm#a5_3_025620]

Voting Agreement Shares [a05-14946_1ex10d3.htm#a5_3_025620]

 

 

i

--------------------------------------------------------------------------------


 

6. [a05-14946_1ex10d3.htm#a6__025654]

 

Preemptive Rights [a05-14946_1ex10d3.htm#a6__025654]

 

 

6.1 [a05-14946_1ex10d3.htm#a6_1_025657]

Preemptive Rights. [a05-14946_1ex10d3.htm#a6_1_025657]

 

 

6.2 [a05-14946_1ex10d3.htm#a6_2_025817]

Limitation of Preemptive Rights [a05-14946_1ex10d3.htm#a6_2_025817]

 

 

6.3 [a05-14946_1ex10d3.htm#a6_3_025834]

Exercise Period [a05-14946_1ex10d3.htm#a6_3_025834]

 

 

6.4 [a05-14946_1ex10d3.htm#a6_4_025945]

Survival of Rights [a05-14946_1ex10d3.htm#a6_4_025945]

 

 

 

 

 

7. [a05-14946_1ex10d3.htm#a7__025949]

 

Representations and Warranties [a05-14946_1ex10d3.htm#a7__025949]

 

 

7.1 [a05-14946_1ex10d3.htm#a7_1_025953]

Power and Authority [a05-14946_1ex10d3.htm#a7_1_025953]

 

 

7.2 [a05-14946_1ex10d3.htm#a7_2_025957]

Due Authorization [a05-14946_1ex10d3.htm#a7_2_025957]

 

 

7.3 [a05-14946_1ex10d3.htm#a7_3_030001]

Execution and Delivery [a05-14946_1ex10d3.htm#a7_3_030001]

 

 

7.4 [a05-14946_1ex10d3.htm#a7_4_030004]

No Conflict [a05-14946_1ex10d3.htm#a7_4_030004]

 

 

7.5 [a05-14946_1ex10d3.htm#a7_5_030033]

Share Ownership [a05-14946_1ex10d3.htm#a7_5_030033]

 

 

 

 

 

8. [a05-14946_1ex10d3.htm#a8__030040]

 

Covenants [a05-14946_1ex10d3.htm#a8__030040]

 

 

8.1 [a05-14946_1ex10d3.htm#a8_1_030144]

Standstill [a05-14946_1ex10d3.htm#a8_1_030144]

 

 

8.2 [a05-14946_1ex10d3.htm#a8_2_030149]

Chief Executive Officer [a05-14946_1ex10d3.htm#a8_2_030149]

 

 

8.3 [a05-14946_1ex10d3.htm#a8_3_030152]

Compliance Officer [a05-14946_1ex10d3.htm#a8_3_030152]

 

 

8.4 [a05-14946_1ex10d3.htm#a8_4_030319]

Confidentiality [a05-14946_1ex10d3.htm#a8_4_030319]

 

 

8.5 [a05-14946_1ex10d3.htm#a8_5_030323]

Information Rights [a05-14946_1ex10d3.htm#a8_5_030323]

 

 

8.6 [a05-14946_1ex10d3.htm#a8_6_030454]

Internal Controls over Financial Reporting [a05-14946_1ex10d3.htm#a8_6_030454]

 

 

8.7 [a05-14946_1ex10d3.htm#a8_7_030459]

GAAP [a05-14946_1ex10d3.htm#a8_7_030459]

 

 

8.8 [a05-14946_1ex10d3.htm#a8_8_030506]

Fiscal Year [a05-14946_1ex10d3.htm#a8_8_030506]

 

 

8.9 [a05-14946_1ex10d3.htm#a8_9_030511]

Expansion of Business [a05-14946_1ex10d3.htm#a8_9_030511]

 

 

 

 

 

9. [a05-14946_1ex10d3.htm#a9__030515]

 

Governing Law and Dispute Resolution [a05-14946_1ex10d3.htm#a9__030515]

 

 

9.1 [a05-14946_1ex10d3.htm#a9_1_030525]

Governing Law [a05-14946_1ex10d3.htm#a9_1_030525]

 

 

9.2 [a05-14946_1ex10d3.htm#a9_2_030528]

Arbitration [a05-14946_1ex10d3.htm#a9_2_030528]

 

 

 

 

 

10. [a05-14946_1ex10d3.htm#a10__031638]

 

Miscellaneous [a05-14946_1ex10d3.htm#a10__031638]

 

 

10.1 [a05-14946_1ex10d3.htm#a10_1_031643]

Notices [a05-14946_1ex10d3.htm#a10_1_031643]

 

 

10.2 [a05-14946_1ex10d3.htm#a10_2_031706]

Management Members’ Representative [a05-14946_1ex10d3.htm#a10_2_031706]

 

 

10.3 [a05-14946_1ex10d3.htm#a10_3_031710]

Expenses [a05-14946_1ex10d3.htm#a10_3_031710]

 

 

10.4 [a05-14946_1ex10d3.htm#a10_4_031713]

Entire Agreement [a05-14946_1ex10d3.htm#a10_4_031713]

 

 

10.5 [a05-14946_1ex10d3.htm#a10_5_031716]

Amendment and Waiver [a05-14946_1ex10d3.htm#a10_5_031716]

 

 

10.6 [a05-14946_1ex10d3.htm#a10_6_031742]

Binding Effect [a05-14946_1ex10d3.htm#a10_6_031742]

 

 

10.7 [a05-14946_1ex10d3.htm#a10_7_031744]

Severability [a05-14946_1ex10d3.htm#a10_7_031744]

 

 

10.8 [a05-14946_1ex10d3.htm#a10_8_031746]

Assignment [a05-14946_1ex10d3.htm#a10_8_031746]

 

 

10.9 [a05-14946_1ex10d3.htm#a10_9_031749]

No Third Party Beneficiaries [a05-14946_1ex10d3.htm#a10_9_031749]

 

 

10.10 [a05-14946_1ex10d3.htm#a10_10_031752]

Termination [a05-14946_1ex10d3.htm#a10_10_031752]

 

 

10.11 [a05-14946_1ex10d3.htm#a10_11_031800]

Headings [a05-14946_1ex10d3.htm#a10_11_031800]

 

 

10.12 [a05-14946_1ex10d3.htm#a10_12_031811]

Counterparts [a05-14946_1ex10d3.htm#a10_12_031811]

 

 

 

 

 

 

SCHEDULE A – FINANCIAL INVESTORS

 

 

ii

--------------------------------------------------------------------------------


 

 

SCHEDULE B – YAHOO COMPETITORS

 

 

SCHEDULE C – SHARE OWNERSHIP

 

 

iii

--------------------------------------------------------------------------------


 

SHAREHOLDERS AGREEMENT

 

THIS SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of l, 2005 is made and
entered into by and among Alibaba.com Corporation, a Cayman Islands company (the
“Company”), Yahoo! Inc., a Delaware corporation (“Yahoo”), SOFTBANK CORP., a
Japanese corporation (“SOFTBANK”), and certain members of the management of the
Company named on the signature page hereof, in their sole capacity as
shareholders of the Company (collectively, the “Management Members” and
individually, a “Management Member”) and certain other shareholders named on the
signature page hereof (such other shareholders, Yahoo, SOFTBANK and the
Management Members are referred to herein collectively as the “Shareholders” and
individually as a “Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms and conditions of the Stock Purchase and
Contribution Agreement (the “Purchase and Contribution Agreement”), dated as of
August 10, 2005, by and between the Company and Yahoo, Yahoo agreed to transfer
the China Business and pay the Cash Consideration to the Company in
consideration of the allotment and issuance of the Primary Shares by the Company
to Yahoo; and

 

WHEREAS, the Company, the Management Members, Yahoo and SOFTBANK, and certain of
their respective Affiliates, are parties to one or more Ancillary Agreements as
contemplated by the Purchase and Contribution Agreement;

 

WHEREAS, the execution and delivery of this Agreement by the Shareholders is a
condition precedent to the consummation of the transactions contemplated by the
Purchase and Contribution Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties set forth herein and the mutual benefits to be
derived herefrom, the parties hereto agree as follows:

 


1.             DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE INDICATED MEANINGS, AND CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE
PURCHASE AND CONTRIBUTION AGREEMENT.  ALL REFERENCES TO SECTIONS AND SCHEDULES
SHALL BE DEEMED REFERENCES TO SECTIONS OF AND SCHEDULE TO THIS AGREEMENT UNLESS
THE CONTEXT SHALL OTHERWISE REQUIRE.


 

Additional Securities:  as defined in Section 6.1(a).

 

Affiliate:  of a Person means another Person that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control

 

--------------------------------------------------------------------------------


 

with, the first Person, including but not limited to a Subsidiary of the first
Person, a Person of which the first Person is a Subsidiary, or another
Subsidiary of a Person of which the first Person is also a Subsidiary. 
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a person, whether through the
ownership of voting securities, by contract or other arrangement, as trustee or
executor, or otherwise.

 

Aggregate Remaining Shares:  as defined in Section 4.3(d).

 

Board:  the board of directors of the Company.

 

Cause:  with respect to a person, (i) gross neglect or failure to perform the
duties and responsibilities of such person’s office, (ii) failure or refusal to
comply in any material respect with material and lawful policies and directives
of the Company resulting in material harm to the Company and its Affiliates,
taken as a whole, (iii) material breach of any contract or agreement between
such person and the Company, or material breach of any statutory duty or any
other obligation that such person owes to the Company and/or its Affiliates
resulting in material harm to the Company and its Affiliates, taken as a whole,
(iv) commission of an act of fraud, theft or embezzlement against the Company
and/or its Affiliates or involving their properties or assets, or (v) conviction
or nolo contendere plea with respect to any felony or crime of moral turpitude,
provided, however, that with respect to any occurrence of any of (i), (ii) or
(iii), such person shall have been given not less than 30 days’ written notice
by the Board of the Board’s determination (such determination being made
independent of such person, if such person is a Board member) that such event
had occurred, and such person shall have until the end of such 30 day period
following receipt of such notice to rectify or cure such occurrence if such
occurrence is curable before any action premised upon a determination of Cause
can be taken.

 

Change of Control Transactions:  (a) the direct or indirect acquisition (except
for transactions described in clause (b) of this paragraph below), whether in
one or a series of transactions by any person (as such term is used in Section
13(d) and Section 14(d)(2) of the Exchange Act), or related persons constituting
a group (as such term is used in Rule 13d-5 under the Exchange Act), of (i)
beneficial ownership (as defined in the Exchange Act) of issued and outstanding
shares of capital stock of the Company, the result of which acquisition is that
such person or such group possesses 25% or more of the combined voting power of
all then-issued and outstanding share capital of the Company, or (ii) the power
to elect, appoint, or cause the election or appointment of at least a majority
of the members of the Board (or such other governing body in the event the
Company or any successor entity is not a corporation); (b) a merger,
consolidation or other

 

2

--------------------------------------------------------------------------------


 

reorganization or recapitalization of the Company with a person or a direct or
indirect subsidiary of such person, provided that the result of such merger,
consolidation or other reorganization or recapitalization, whether in one or a
series of related transactions, is that the holders of the outstanding shares of
capital stock of the Company immediately prior to such consummation do not
possess, whether directly or indirectly, immediately after the consummation of
such transaction, in excess of 75% of the combined voting power of all
then-issued and outstanding capital stock of the merged, consolidated,
reorganized or recapitalized person, its direct or indirect parent, or the
surviving person of such transaction; or (c) a sale or disposition, whether in
one or a series of transactions, of all or substantially all of the Company’s
assets.

 

Claimant: as defined in Section 9.2(b).

 

Company:  as defined in the first paragraph of this Agreement.

 

Compliance Officers: as defined in Section 8.3.

 

Confidential Information:  information delivered by a party to another party in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such party as being
confidential information of such delivering party, provided that such term does
not include information that (a) was publicly known or otherwise known to such
receiving party prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such receiving party or any Person
acting on such party’s behalf, or (c) otherwise becomes known to such receiving
party other than through disclosure by the delivering party or any Person with a
duty to keep such information confidential.

 

Consent:  any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, certificate, exemption, order,
registration, declaration, filing, report or notice of, with or to any Person.

 

Core Businesses:  the core businesses of the Company relating to search, portal,
consumer e-commerce, business-to-business and Alipay.

 

Equity Securities:  any Ordinary Shares and any other equity securities of the
Company, however described or whether voting or non-voting, including securities
convertible or exchangeable into, and options, warrants or other rights to
acquire, any equity interests of the Company.

 

Exchange Act: the United States Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

Exempted Securities:  (i) issuance of options pursuant to any option plan or
restricted shares pursuant to any restricted share plan for compensatory
purposes (which may cover directors, officers, employees and/or consultants)
which was either (x) approved by the Board prior to the Closing or (y) approved
by the Board (including the approval of the Yahoo Designee and the SOFTBANK
Designee) on or subsequent to the Closing, and the issuance of the Ordinary
Shares underlying such options; (ii) issuance of Ordinary Shares upon exercise
of any option, rights, warrants or other convertible instruments which either
existed on the Closing Date or the issuance of which was previously subject to
preemptive rights; and (iii) issuance of Ordinary Shares in connection with a
share dividend, share split or similar event made or paid pro rata on all, and
solely with respect to, Ordinary Shares.

 

Expenses:  as defined in Section 2.7(a).

 

Family Members:  any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of a Person, and shall include
adoptive relationships of the same type.

 

Financial Investors:  the financial investors of the Company as set forth in
Schedule A hereto.

 

Fully Diluted Basis:  based on the total number of shares of the relevant class
of stock or type of equity interest that would be outstanding on the relevant
date assuming the exercise of all options, warrants and other rights to acquire
such relevant class of shares or type of equity interest (including reserved but
unissued options or other equity interests issuable pursuant to option plans or
other equity plans and without regard to exercisability, vesting or similar
provisions and restrictions thereof) and the conversion or exchange of all
securities convertible into or exchangeable for such shares or equity interest
(without regard to exercisability, vesting or similar provisions and
restrictions thereof).

 

GAAP:  United States generally accepted accounting principles, applied on a
consistent basis.

 

Governmental Approval:  any Consent of any Governmental Authority.

 

Governmental Authority:  any nation or government, any state or other political
subdivision thereof; any entity, authority or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any government authority, agency,
department, board, commission or instrumentality of any nation or any political
subdivision

 

4

--------------------------------------------------------------------------------


 

thereof; any court, tribunal or arbitrator; and any self-regulatory
organization; and any securities exchange or quotation system.

 

Guarantee:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing in any manner any Indebtedness or other obligation of
any other Person and any obligation, direct or indirect, contingent or
otherwise, of any Person (i) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or other obligation of such other
Person (whether arising by virtue of partnership arrangements, or by agreement
to keep well, to purchase assets, goods, securities or services, to take or pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part).

 

ICC:  as defined in Section 9.2(a).

 

ICP Company:  means a Person controlled via contractual relationships similar to
those governing any of the China ICP Companies, Zhejiang Alibaba E-Commerce Co.,
Ltd or Zhejiang Tao Bao Network Co., Ltd.

 

Indebtedness:  as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations evidenced by a note, bond,
debenture, letter of credit, draft or similar instrument, (c) that portion of
obligations with respect to capital leases that is properly classified as a
liability on a balance sheet in conformity with GAAP, (d) notes payable and
drafts accepted representing extensions of credit, (e) any obligation owed for
all or any part of the deferred purchase price of property or services, which
purchase price is due more than six months from the date of incurrence of the
obligation in respect thereof, and (f) all indebtedness and obligations of the
types described in the foregoing clauses (a) through (e) to the extent secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person.

 

Indemnifiable Amounts:  as defined in Section 2.7(a).

 

Indemnitee:  as defined in Section 2.7(a).

 

IPO:  a firm-commitment underwritten initial public offering by the Company of
its Ordinary Shares on an internationally recognized stock exchange or quotation
system approved by the Board with gross proceeds to the Company of at least
US$50 million.

 

5

--------------------------------------------------------------------------------


 

JM:  Jack Ma Yun, the founder and the current Chairman of the Board and the
Chief Executive Officer of the Company.

 

Management Member(s):  as defined in the first paragraph to this Agreement.

 

Management Member Designee(s):  as defined in Section 2.3.

 

Management Member Economic Interest Percentage:  the quotient of (x) the number
of Ordinary Shares owned by a Management Member (excluding those underlying
unexercised stock options or warrants or restricted shares subject to vesting or
repurchase) divided by (y) the total number of Ordinary Shares outstanding at
the relevant time.

 

Management Members’ Representative:  as defined in Section 10.2(a).

 

Memorandum and Articles: the Memorandum and Articles of Association of the
Company, to be adopted and approved by the shareholders of the Company on or
prior to the Closing Date and filed with the appropriate Governmental Authority
on the Closing Date, in the form of Exhibit A attached to the Purchase and
Contribution Agreement.

 

Offer Notice:  as defined in Section 4.3(a).

 

Offer Price:  as defined in Section 4.3(a).

 

Offeree Remaining Shares:  as defined in Section 4.3(d).

 

Offerees:  as defined in Section 4.3(a).

 

Ordinary Shares:  the ordinary shares of the Company, par value US$0.0001 per
share.

 

Other Shares:  any shares of capital stock of the Company that are not Ordinary
Shares, including without limitation, any securities that by their terms are,
directly or through a series of one or more steps, convertible into or
exercisable or exchangeable for any such shares of capital stock.

 

own, owned, ownership and the like:  as “owned” is defined in Section 2.9.

 

Parent Shareholder:  as defined in Section 2.2(c).

 

Person:  any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

 

Preemptive Rights:  as defined in Section 6.1(a).

 

6

--------------------------------------------------------------------------------


 

Preemptive Share Amount:  as defined in Section 6.1(d).

 

Purchase and Contribution Agreement:  as defined in the recitals of this
Agreement.

 

Purchase Price:  as defined in Section 6.1(e).

 

Purchaser:  as defined in Section 4.4(a)

 

Qualifying Sale:  as defined in Section 4.4(a).

 

Relying Shareholder:  as defined in Section 2.2(c).

 

Replacement Director:  as defined in Section 2.5(d).

 

Request:  as defined in Section 9.2(b).

 

Respondent:  as defined in Section 9.2(b).

 

Rule 144:  Rule 144 under the United States Securities Act of 1933, as amended.

 

Sale Notice:  as defined in Section 4.4(a).

 

Sale Price:  as defined in Section 4.4(a).

 

Sale Shares:  as defined in Section 4.4(a).

 

Second Round Offeree:  as defined in Section 4.3(d).

 

Senior Equity Securities:  any Equity Securities which, with respect to voting
rights, dividend rights or rights on liquidation, dissolution, winding up or in
any other respect, rank senior to, or have any other rights in preference of,
the Ordinary Shares, now or hereafter authorized by the Company.

 

Shareholder(s):  as defined in the first paragraph of this Agreement.

 

Shareholders Meeting:  as defined in Section 2.1.

 

SOFTBANK:  as defined in the first paragraph of this Agreement.

 

SOFTBANK Affiliate:  means, with respect to SOFTBANK, another Person that
directly or indirectly through one or more intermediaries, is controlled by, or
under common control with, SOFTBANK, including but not limited to a Subsidiary
of SOFTBANK, provided, however, that, in addition to such control or common
control: (1) SOFTBANK either (a) owns, directly or indirectly, share

 

7

--------------------------------------------------------------------------------


 

capital or other equity interests representing more than 75% of the outstanding
voting stock or other equity interests (disregarding, for the avoidance of
doubt, any carried interest or similar economic participation rights of any
Person formed as a fund, provided such interest or rights do not confer voting
rights as to the governance of such Person on the holder thereof) or (b) owns,
directly or indirectly, share capital or other equity interests representing
more than 50% of such outstanding voting stock or other equity interests and has
the right to designate at least two-thirds (2/3) of the directors of such
Person; and (2) no Yahoo Competitor owns any voting stock or other equity
interests in such Person (provided further, however, that no change to the list
of Yahoo Competitors that results in the inclusion of new entities to Schedule B
shall disqualify any Person from treatment as a SOFTBANK Affiliate to the extent
that such newly added entity owns any voting stock or other equity interests in
such Person at the time it is added to Schedule B).  “Control,” for purposes of
this definition, has the meaning set forth in the definition of Affiliate.

 

SOFTBANK Designee(s):  as defined in Section 2.3.

 

SOFTBANK Economic Interest Percentage:  the quotient of (x) the number of
Ordinary Shares owned by SOFTBANK divided by (y) the total number of Ordinary
Shares outstanding at the relevant time.

 

Subject Shares:  as defined in Section 4.3(a).

 

Subsidiaries:  each corporation or other Person in which a Person owns or
controls, directly or indirectly, share capital or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests, together with any ICP Companies controlled by such Person.

 

Substitute Director:  as defined in Section 2.5(c).

 

Territory: the People’s Republic of China, excluding Hong Kong, Macau and
Taiwan.

 

Transfer:  any sale, transfer, assignment, gift, disposition of, creation of any
encumbrance over or other transfer, whether directly or indirectly, of the legal
or beneficial ownership or economic benefits of all or a portion of the Equity
Securities.

 

Transferor:  as defined in Section 4.3.

 

Transferring Shareholder:  as defined in Section 4.4(a).

 

Voting Agreement Shares:  as defined in Section 5.3.

 

8

--------------------------------------------------------------------------------


 

Withdrawing Director:  as defined in Section 2.5(c).

 

Written Consent:  as defined in Section 2.1.

 

Yahoo:  as defined in the first paragraph of this Agreement.

 

Yahoo Competitors: those Persons set forth in Schedule B hereto, as such
schedule may be amended once every six months by Yahoo, together with the
Affiliates controlled by such Persons; provided, that (i) on or prior to the
closing of an IPO, no more than 15 names shall appear on such schedule at any
time and (ii) following the closing of an IPO, no more than eight names shall
appear on such schedule at any time.

 

Yahoo Designee(s):  as defined in Section 2.3.

 

Yahoo Economic Interest Percentage:  the quotient of (x) the number of Ordinary
Shares owned by Yahoo divided by (y) the total number of Ordinary Shares
outstanding at the relevant time.

 


2.             CORPORATE GOVERNANCE.


 


2.1  GENERAL.  FROM AND AFTER THE CLOSING DATE, EACH SHAREHOLDER SHALL VOTE OR
CAUSE TO BE VOTED ALL EQUITY SECURITIES BENEFICIALLY OWNED BY SUCH SHAREHOLDER
AT ANY ANNUAL OR EXTRAORDINARY MEETING OF SHAREHOLDERS OF THE COMPANY (A
“SHAREHOLDERS MEETING”) OR IN ANY WRITTEN CONSENT EXECUTED IN LIEU OF SUCH A
MEETING OF SHAREHOLDERS (A “WRITTEN CONSENT”), AND SHALL TAKE ALL OTHER ACTIONS
NECESSARY, TO GIVE EFFECT TO THE PROVISIONS OF THIS AGREEMENT AND TO ENSURE THAT
THE MEMORANDUM AND ARTICLES DO NOT, AT ANY TIME HEREAFTER, CONFLICT IN ANY
RESPECT WITH THE PROVISIONS OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION,
VOTING TO APPROVE AMENDMENTS AND/OR RESTATEMENTS OF THE MEMORANDUM AND ARTICLES
AND REMOVE DIRECTORS THAT TAKE ACTIONS INCONSISTENT WITH THIS AGREEMENT OR FAIL
TO TAKE ACTIONS REQUIRED TO CARRY OUT THE INTENT AND PURPOSES OF THIS
AGREEMENT.  IN ADDITION, EACH SHAREHOLDER SHALL VOTE OR CAUSE TO BE VOTED ALL
EQUITY SECURITIES BENEFICIALLY OWNED BY SUCH SHAREHOLDER AT ANY SHAREHOLDERS
MEETING OR ACT BY WRITTEN CONSENT WITH RESPECT TO SUCH EQUITY SECURITIES, UPON
ANY MATTER SUBMITTED FOR ACTION BY THE COMPANY’S SHAREHOLDERS OR WITH RESPECT TO
WHICH SUCH SHAREHOLDER MAY VOTE OR ACT BY WRITTEN CONSENT, IN CONFORMITY WITH
THE SPECIFIC TERMS AND PROVISIONS OF THIS AGREEMENT AND THE MEMORANDUM AND
ARTICLES.  IN THE EVENT THAT THERE IS ANY CONFLICT BETWEEN THE MEMORANDUM AND
ARTICLES AND THIS AGREEMENT, THE LATTER SHALL PREVAIL AND THE SHAREHOLDERS (BUT
NOT THE COMPANY) SHALL TO THE EXTENT NECESSARY, CAUSE THE CHANGE, AMENDMENT OR
MODIFICATION OF THE MEMORANDUM AND ARTICLES TO ELIMINATE ANY SUCH INCONSISTENCY.

 

9

--------------------------------------------------------------------------------


 


2.2  SHAREHOLDER ACTIONS.


 

(A)  IN ORDER TO EFFECTUATE THE PROVISIONS OF THIS AGREEMENT, AND WITHOUT
LIMITING THE GENERALITY OF SECTION 2.1, EACH SHAREHOLDER (A) HEREBY AGREES THAT
WHEN ANY ACTION OR VOTE IS REQUIRED TO BE TAKEN BY SUCH SHAREHOLDER PURSUANT TO
THIS AGREEMENT, SUCH SHAREHOLDER SHALL USE ITS BEST EFFORTS TO CALL, OR CAUSE
THE APPROPRIATE OFFICERS AND DIRECTORS OF THE COMPANY TO CALL, ONE OR MORE
SHAREHOLDERS MEETINGS TO TAKE SUCH ACTION OR VOTE, TO ATTEND SUCH SHAREHOLDERS
MEETINGS IN PERSON OR BY PROXY FOR PURPOSES OF OBTAINING A QUORUM, OR TO EXECUTE
OR CAUSE TO BE EXECUTED A WRITTEN CONSENT TO EFFECTUATE SUCH SHAREHOLDER ACTION,
(B) SHALL USE ITS BEST EFFORTS TO CAUSE THE BOARD TO ADOPT, EITHER AT A MEETING
OF THE BOARD OR BY UNANIMOUS WRITTEN CONSENT OF THE BOARD, ALL THE RESOLUTIONS
NECESSARY TO EFFECTUATE THE PROVISIONS OF THIS AGREEMENT AND (C) SHALL USE ITS
BEST EFFORTS, TO THE EXTENT NOT IN VIOLATION OF APPLICABLE LAW, TO CAUSE THE
BOARD TO CAUSE THE SECRETARY OF THE COMPANY, OR IF THERE BE NO SECRETARY, SUCH
OTHER OFFICER OF THE COMPANY AS THE BOARD MAY APPOINT TO FULFILL THE DUTIES OF
SECRETARY, NOT TO RECORD ANY VOTE OR CONSENT CONTRARY TO THE TERMS OF THIS
SECTION 2.

 

(B)  EACH SHAREHOLDER HAS ENTERED INTO THIS AGREEMENT ON BEHALF OF ITSELF AND ON
BEHALF OF EACH PERSON WHOSE EQUITY SECURITIES ARE “OWNED” BY SUCH SHAREHOLDER
PURSUANT TO SECTION 2.9 (EACH, A “SUBORDINATE SHAREHOLDER”).  EACH SHAREHOLDER
SHALL CAUSE ITS SUBORDINATE SHAREHOLDER(S) TO TAKE ALL ACTIONS NECESSARY TO
PERFORM ALL OBLIGATIONS HEREUNDER, TO PERFORM ALL OBLIGATIONS HEREUNDER, AND TO
BE DEEMED TO HAVE HEREBY MADE ALL REPRESENTATIONS AND WARRANTIES HEREUNDER AS IF
SUCH SUBORDINATE SHAREHOLDER WERE SUCH SHAREHOLDER.

 

(C)  EACH SHAREHOLDER (EACH, A “RELYING SHAREHOLDER”) SHALL BE ENTITLED TO RELY
UPON THE DECISION, ACTIONS, CONSENTS OR INSTRUCTIONS OF EACH OF THE OTHER
SHAREHOLDERS THAT HAS ANY SUBORDINATE SHAREHOLDER (EACH, A “PARENT SHAREHOLDER”)
AS BEING THE DECISION, ACTION, CONSENT OR INSTRUCTION OF EACH OF SUCH PARENT
SHAREHOLDER’S SUBORDINATE SHAREHOLDERS WITH RESPECT TO THIS AGREEMENT OR WITH
RESPECT TO ANY MATTER RELATED HERETO.  EACH RELYING SHAREHOLDER IS HEREBY
RELIEVED FROM ANY LIABILITY TO ANY OF SUCH SUBORDINATE SHAREHOLDERS FOR RELYING
UPON ANY SUCH DECISION, ACTION, CONSENT OR INSTRUCTION OF ITS PARENT
SHAREHOLDER.

 


2.3  BOARD COMPOSITION.  THE BOARD SHALL INITIALLY BE FOUR, AMONG WHICH (I) ONE
DIRECTOR SHALL BE A PERSON DESIGNATED BY YAHOO (THE “YAHOO DESIGNEE”), PROVIDED,
THAT A SECOND DIRECTOR SHALL BE A PERSON DESIGNATED BY YAHOO (SO TWO DIRECTORS
IN TOTAL SHALL BE PERSONS DESIGNATED BY YAHOO) IN THE EVENT SOFTBANK NO LONGER
HAS THE RIGHT TO DESIGNATE A DIRECTOR PURSUANT TO SUBCLAUSE (III) OF THIS
SECTION 2.3, PROVIDED, FURTHER, YAHOO SHALL ONLY HAVE THE RIGHT TO DESIGNATE A
DIRECTOR OR DIRECTORS FOR SO LONG AS YAHOO OWNS AT LEAST 37.5% OF THE NUMBER OF
THE EQUITY SECURITIES IT OWNS AS OF THE CLOSING DATE, (II) TWO DIRECTORS SHALL
BE PERSONS DESIGNATED BY THE MANAGEMENT MEMBERS (EACH A “MANAGEMENT MEMBER
DESIGNEE” AND COLLECTIVELY, THE “MANAGEMENT MEMBER DESIGNEES”); PROVIDED, THAT
IN THE EVENT THE MANAGEMENT MEMBERS, COLLECTIVELY, OWN LESS THAN 25% OF THE
NUMBER OF EQUITY SECURITIES THEY OWN AS OF THE CLOSING DATE, ONLY ONE

 

10

--------------------------------------------------------------------------------


 


DIRECTOR SHALL BE DESIGNATED BY THE MANAGEMENT MEMBERS AND THE MANAGEMENT
MEMBERS WILL CONTINUE TO HAVE THE RIGHT TO DESIGNATE AT LEAST ONE DIRECTOR ON
THE BOARD AS LONG AS JM OWNS ONE SHARE OF EQUITY SECURITY OF THE COMPANY, AND
(III) ONE DIRECTOR SHALL BE A PERSON DESIGNATED BY SOFTBANK (THE “SOFTBANK
DESIGNEE”), PROVIDED, THAT SOFTBANK WILL NO LONGER HAVE THE RIGHT TO DESIGNATE A
DIRECTOR ON THE BOARD IN THE EVENT IT CEASES TO OWN AT LEAST 50% OF THE NUMBER
OF EQUITY SECURITIES IT OWNS AS OF THE CLOSING DATE.  FROM AND AFTER THE FIFTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT, YAHOO SHALL HAVE THE RIGHT TO
DESIGNATE A NUMBER OF DIRECTORS EQUAL TO THE GREATER OF (I) THE NUMBER OF
DIRECTORS THAT YAHOO WOULD OTHERWISE BE ENTITLED TO DESIGNATE AS OF SUCH DATE
UNDER THIS AGREEMENT AND (II) THE NUMBER OF DIRECTORS THAT THE MANAGEMENT
MEMBERS ARE ENTITLED TO DESIGNATE AS OF SUCH DATE UNDER THIS AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE REQUIREMENTS OF SECTIONS 2.1 AND 2.2, THE
SHAREHOLDERS WILL TAKE ALL ACTIONS NECESSARY TO EFFECT THE PROVISIONS OF THIS
SECTION 2.3, INCLUDING AMENDING THE MEMORANDUM AND ARTICLES TO INCREASE OR
DECREASE THE NUMBERS OF DIRECTORS ON THE BOARD AND ELECTING OR REMOVING
DIRECTORS.


 


2.4  IPO AND STOCK EXCHANGE RULES.  THE SHAREHOLDERS HEREBY AGREE THAT IT IS
THEIR MUTUAL INTENT TO COMPLETE AN IPO AS SOON AS PRACTICABLE, SUBJECT TO MARKET
CONDITIONS.  IN THE EVENT THE COMPANY IS REQUIRED BY THE RULES OF AN
INTERNATIONALLY RECOGNIZED STOCK EXCHANGE OR QUOTATION SYSTEM ON WHICH THE
COMPANY WILL LIST ITS ORDINARY SHARES UPON THE IPO TO EXPAND THE NUMBER OF
DIRECTORS ON THE BOARD IN ORDER TO COMPLY WITH INDEPENDENCE OR OTHER COMPARABLE
REQUIREMENTS OF SUCH EXCHANGE OR QUOTATION SYSTEM, THE SHAREHOLDERS AGREE TO
VOTE IN FAVOR OF SUCH EXPANSION SO AS TO COMPLY WITH THE REQUIREMENTS OF SUCH
RULES.  THE SHAREHOLDERS HEREBY AGREE TO AMEND THE MEMORANDUM AND ARTICLES PRIOR
TO THE IPO IF AND TO THE EXTENT REQUIRED TO COMPLY WITH CORPORATE GOVERNANCE AND
RELATED REQUIREMENTS OF THE RULES OF AN INTERNATIONALLY RECOGNIZED STOCK
EXCHANGE OR QUOTATION SYSTEM ON WHICH THE COMPANY WILL LIST ITS ORDINARY SHARES
UPON THE IPO.


 


2.5  OFFICE AND EXPENSES; REMOVAL; REPLACEMENT.


 

(A)  ALL DIRECTORS DESIGNATED PURSUANT TO THIS AGREEMENT SHALL HOLD OFFICE UNTIL
THEIR RESPECTIVE SUCCESSORS SHALL HAVE BEEN APPOINTED.  THE COMPANY SHALL
PROVIDE TO SUCH DIRECTORS THE SAME INFORMATION CONCERNING THE COMPANY AND ITS
SUBSIDIARIES, AND ACCESS TO INFORMATION, PROVIDED TO ALL OTHER MEMBERS OF THE
BOARD.  THE REASONABLE TRAVEL EXPENSES INCURRED BY ANY SUCH DIRECTOR IN
ATTENDING ANY MEETINGS OF THE BOARD SHALL BE REIMBURSED BY THE COMPANY TO THE
EXTENT CONSISTENT WITH THE COMPANY’S THEN EXISTING POLICY OF REIMBURSING
DIRECTORS GENERALLY FOR SUCH EXPENSES.

 

(B)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SHAREHOLDERS SHALL
EXERCISE THEIR POWER IN RELATION TO THE COMPANY TO ENSURE THAT, (I) YAHOO SHALL
HAVE THE SOLE AND EXCLUSIVE POWER TO REMOVE AND REPLACE ANY YAHOO DESIGNEE FROM
THE BOARD, WITH OR WITHOUT CAUSE, (II) THE MANAGEMENT MEMBERS SHALL HAVE THE
SOLE AND EXCLUSIVE

 

11

--------------------------------------------------------------------------------


 

POWER TO REMOVE ANY MANAGEMENT MEMBER DESIGNEE FROM THE BOARD, WITH OR WITHOUT
CAUSE, AND (III) SOFTBANK SHALL HAVE THE SOLE AND EXCLUSIVE POWER TO REMOVE THE
SOFTBANK DESIGNEE FROM THE BOARD, WITH OR WITHOUT CAUSE; PROVIDED, HOWEVER, THAT
AT SUCH TIME AS YAHOO, THE MANAGEMENT MEMBERS OR SOFTBANK IS NO LONGER ENTITLED
TO DESIGNATE A DIRECTOR OR DIRECTORS PURSUANT TO SECTION 2.3, THE SHAREHOLDERS
SHALL EXERCISE THEIR POWER IN RELATION TO THE COMPANY TO ENSURE THAT ANY
DIRECTOR THEN HOLDING OFFICE WHO WAS DESIGNATED BY YAHOO, THE MANAGEMENT MEMBERS
OR SOFTBANK, RESPECTIVELY, SHALL AUTOMATICALLY AND IMMEDIATELY, WITHOUT ANY
FURTHER ACTION, BE REMOVED FROM THE BOARD, INCLUDING ANY COMMITTEES THEREOF;
PROVIDED, FURTHER THAT, IF AT SUCH TIME THERE ARE TWO YAHOO DESIGNEES AND/OR TWO
MANAGEMENT MEMBERS DESIGNEES ON THE BOARD AND YAHOO OR THE MANAGEMENT MEMBERS
LOSE THE RIGHT TO DESIGNATE ONE SUCH MEMBER, YAHOO OR THE MANAGEMENT MEMBERS’
REPRESENTATIVE, AS APPROPRIATE, SHALL DESIGNATE WHICH DIRECTOR SHALL BE REMOVED.

 

(C)  IF ANY DIRECTOR (A “WITHDRAWING DIRECTOR”) DESIGNATED IN THE MANNER SET
FORTH IN SECTION 2.3 ABOVE IS UNABLE TO SERVE, OR ONCE HAVING COMMENCED TO
SERVE, IS REMOVED, WITHDRAWS FROM THE BOARD OR DIES OR BECOMES INCAPACITATED,
SUCH WITHDRAWING DIRECTOR’S REPLACEMENT (THE “SUBSTITUTE DIRECTOR”) ON THE BOARD
WILL BE DESIGNATED BY THE PARTY OR PARTIES WHO DESIGNATED THE WITHDRAWING
DIRECTOR, SUBJECT TO SECTION 2.3 HEREOF. THE SHAREHOLDERS SHALL EXERCISE THEIR
POWER IN RELATION TO THE COMPANY TO ENSURE THAT SUCH SUBSTITUTE DIRECTOR IS
ELECTED.  NO MEETING OF THE BOARD SHALL BE HELD PENDING REPLACEMENT OF ANY
WITHDRAWING DIRECTOR WITHOUT THE CONSENT OF THE SHAREHOLDER ENTITLED TO NAME THE
SUBSTITUTE DIRECTOR UNLESS SUCH SHAREHOLDER SHALL HAVE FAILED TO NAME A
SUBSTITUTE DIRECTOR WITHIN 30 DAYS AFTER THE REMOVAL, WITHDRAWAL, DEATH OR
INCAPACITATION OF SUCH WITHDRAWING DIRECTOR.

 

(D)  IF ANY SHAREHOLDER ENTITLED TO DESIGNATE A DIRECTOR OR DIRECTORS PURSUANT
TO THIS AGREEMENT FAILS TO DESIGNATE ANY DIRECTOR OR DIRECTORS AND SUCH
DIRECTORSHIP OR DIRECTORSHIPS SHALL HAVE BEEN VACANT FOR SIXTY (60) DAYS, THE
OTHER SHAREHOLDERS MAY APPOINT A DIRECTOR (THE “REPLACEMENT DIRECTOR”) UNTIL A
NEW DIRECTOR IS DESIGNATED BY THE SHAREHOLDER WHO IS ORIGINALLY ENTITLED TO
DESIGNATE SUCH DIRECTOR, WHEREUPON THE REPLACEMENT DIRECTOR SHALL BE REMOVED. 
SUBJECT TO SECTION 2.4, IF ANY SHAREHOLDER LOSES ITS RIGHT TO DESIGNATE ONE OR
MORE DIRECTORS PURSUANT TO SECTION 2.3, THE SIZE OF THE BOARD SHALL
AUTOMATICALLY AND IMMEDIATELY, WITHOUT FURTHER ACTION, BE DECREASED BY ONE FOR
EACH SUCH RIGHT THAT HAS TERMINATED.

 


2.6  MEETINGS.  THE PARTIES HERETO WILL CAUSE THE BOARD TO MEET AT LEAST ONCE
EVERY QUARTER.  A QUORUM OF THE BOARD SHALL CONSIST OF AT LEAST A MAJORITY OF
ALL DIRECTORS AND SHALL INCLUDE AT LEAST (I) ONE YAHOO DESIGNEE, FOR SO LONG AS
YAHOO HAS DESIGNATED A DIRECTOR; (II) ONE MANAGEMENT MEMBER DESIGNEE, FOR SO
LONG AS THE MANAGEMENT MEMBERS HAVE DESIGNATED A DIRECTOR AND (III) ONE SOFTBANK
DESIGNEE, FOR SO LONG AS SOFTBANK HAS DESIGNATED A DIRECTOR, IN EACH CASE IN
ACCORDANCE WITH SECTION 2.3.  RESOLUTIONS OF THE BOARD AND ITS COMMITTEES (IF
ANY) SHALL BE ADOPTED BY A

 

12

--------------------------------------------------------------------------------


 


MAJORITY OF THE MEMBERS OF THE BOARD AND SUCH COMMITTEES, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT.  ANY DIRECTOR MAY CALL A SPECIAL MEETING
OF THE BOARD.


 


2.7  INDEMNIFICATION.


 

(A)  THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH DIRECTOR DESIGNATED
PURSUANT TO SECTION 2.3 (EACH AN “INDEMNITEE”) WHO WAS OR IS A PARTY OR IS
THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE BY
REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR OF THE COMPANY, OR IS OR WAS A
DIRECTOR OF THE COMPANY SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR OF
ANOTHER COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR
OTHER ENTITY OR ENTERPRISE, TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST ALL
EXPENSES, COSTS AND OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES,
EXPERTS’ FEES, COURT COSTS, RETAINERS, TRANSCRIPT FEES, DUPLICATING, PRINTING
AND BINDING COSTS, AS WELL AS TELECOMMUNICATIONS, POSTAGE AND COURIER CHARGES)
(“EXPENSES”), DAMAGES, JUDGMENTS, FINES, PENALTIES, EXCISE TAXES AND AMOUNTS
PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID
OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES,
PENALTIES, EXCISE TAXES OR AMOUNTS PAID IN SETTLEMENT) ACTUALLY AND REASONABLY
INCURRED BY HIM OR HER IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING
(“INDEMNIFIABLE AMOUNTS”) IF HE OR SHE ACTED IN GOOD FAITH AND IN THE BEST
INTERESTS OF THE COMPANY IN ACCORDANCE WITH HIS OR HER FIDUCIARY DUTY TO THE
COMPANY.

 

(B)  IF SO REQUESTED BY INDEMNITEE, THE COMPANY MAY ADVANCE ANY AND ALL EXPENSES
INCURRED BY INDEMNITEE, EITHER BY (I) PAYING SUCH EXPENSES ON BEHALF OF
INDEMNITEE, OR (II) REIMBURSING INDEMNITEE FOR SUCH EXPENSES.

 

(C)  IF INDEMNITEE IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO
INDEMNIFICATION BY THE COMPANY FOR SOME OR A PORTION OF THE EXPENSES OR OTHER
INDEMNIFIABLE AMOUNTS IN RESPECT OF A CLAIM BUT NOT, HOWEVER, FOR ALL OF THE
TOTAL AMOUNT THEREOF, THE COMPANY SHALL INDEMNIFY INDEMNITEE FOR THE PORTION
THEREOF TO WHICH INDEMNITEE IS ENTITLED.

 

(D)  FOR PURPOSES OF THIS AGREEMENT, THE TERMINATION OF ANY CLAIM, ACTION, SUIT
OR PROCEEDING, BY JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH OR WITHOUT COURT
APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT,
SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY PARTICULAR
STANDARD OF CONDUCT OR HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED
THAT INDEMNIFICATION IS NOT PERMITTED BY APPLICABLE LAW.

 

(E)  THE RIGHTS OF THE INDEMNITEE HEREUNDER SHALL BE IN ADDITION TO ANY OTHER
RIGHTS INDEMNITEE MAY HAVE UNDER THE MEMORANDUM AND ARTICLES OR OTHERWISE.  TO

 

13

--------------------------------------------------------------------------------


 

THE EXTENT THAT A CHANGE IN APPLICABLE LAW PERMITS GREATER INDEMNIFICATION BY
AGREEMENT THAN WOULD BE AFFORDED CURRENTLY UNDER THE MEMORANDUM AND ARTICLES, IT
IS THE INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS
AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.

 

(F)  INDEMNITEES ARE EXPRESSLY MEANT TO BE THIRD-PARTY BENEFICIARIES OF THIS
SECTION 2.7.

 


2.8  PARTICIPATION IN MEETINGS; NOTICE.  MEMBERS OF THE BOARD OR ANY COMMITTEE
THEREOF SHALL BE AFFORDED THE OPPORTUNITY TO, AND MAY PARTICIPATE IN A MEETING
OF THE BOARD OR SUCH COMMITTEE BY MEANS OF CONFERENCE TELEPHONE, VIDEOCONFERENCE
OR SIMILAR COMMUNICATIONS EQUIPMENT BY MEANS OF WHICH ALL PERSONS PARTICIPATING
IN THE MEETING CAN HEAR EACH OTHER AND PARTICIPATION IN A MEETING PURSUANT TO
THIS PROVISION SHALL CONSTITUTE PRESENCE IN PERSON AT SUCH MEETING.  A
RESOLUTION IN WRITING (IN ONE OR MORE COUNTERPARTS), AND SIGNED BY ALL THE
DIRECTORS FOR THE TIME BEING OR ALL THE MEMBERS OF A COMMITTEE OF DIRECTORS (AN
ALTERNATE DIRECTOR BEING ENTITLED TO SIGN SUCH RESOLUTION ON BEHALF OF HIS
APPOINTOR) SHALL BE AS VALID AND EFFECTIVE AS IF IT HAD BEEN PASSED AT A MEETING
OF THE DIRECTORS OR COMMITTEE, AS THE CASE MAY BE, DULY CONVENED AND HELD. 
SUBJECT TO THE NEXT SENTENCE, ALL MEETINGS OF THE BOARD SHALL BE HELD UPON AT
LEAST THREE BUSINESS DAYS’ NOTICE TO ALL DIRECTORS AND TO EACH SHAREHOLDER
ENTITLED TO DESIGNATE A DIRECTOR.  NOTICE OF A MEETING NEED NOT BE GIVEN TO ANY
DIRECTOR WHO SIGNS A WAIVER OF NOTICE OR A CONSENT TO HOLDING THE MEETING OR AN
APPROVAL OF THE MINUTES THEREOF, WHETHER BEFORE OR AFTER THE MEETING, OR WHO
ATTENDS (BY WHATEVER PERMITTED MEANS) THE MEETING WITHOUT PROTESTING, PRIOR TO
ITS COMMENCEMENT, THE LACK OF NOTICE TO SUCH DIRECTOR.  ALL SUCH WAIVERS,
CONSENTS AND APPROVALS SHALL BE FILED WITH THE COMPANY RECORDS OR MADE A PART OF
THE MINUTES OF THE MEETING.  MEETINGS OF THE BOARD MAY BE HELD AT ANY PLACE
WHICH HAS BEEN DESIGNATED IN THE NOTICE OF THE MEETING OR AT SUCH PLACE AS MAY
BE APPROVED BY THE BOARD.


 


2.9  DETERMINATION OF SHARE OWNERSHIP.  THROUGHOUT THIS AGREEMENT, FOR PURPOSES
OF DETERMINING THE NUMBER OR PERCENTAGE OF EQUITY SECURITIES OWNED (“OWNED”),
(A) WITH RESPECT TO YAHOO, SUCH NUMBER OR PERCENTAGE SHALL INCLUDE ANY EQUITY
SECURITIES OWNED BY YAHOO OR ANY OF YAHOO’S WHOLLY-OWNED SUBSIDIARIES
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE VOTING AGREEMENT SHARES), (B) WITH
RESPECT TO SOFTBANK, SUCH NUMBER OR PERCENTAGE SHALL INCLUDE ANY EQUITY
SECURITIES HELD BY ANY OF SOFTBANK’S WHOLLY-OWNED SUBSIDIARIES OR ANY SOFTBANK
AFFILIATE AND (C) WITH RESPECT TO EACH MANAGEMENT MEMBER, SUCH NUMBER OR
PERCENTAGE SHALL INCLUDE ANY EQUITY SECURITIES HELD BY ANY OF SUCH MEMBER’S
FAMILY MEMBERS, TRUSTS FORMED BY SUCH MEMBER FOR THE BENEFIT OF HIMSELF OR HIS
FAMILY MEMBERS, FAMILY LIMITED PARTNERSHIPS AND OTHER ENTITIES FORMED FOR THE
SOLE BENEFIT OF SUCH MANAGEMENT MEMBER AND HIS FAMILY MEMBERS.  ALL NUMBERS
CONTAINED HEREIN SHALL BE ADJUSTED APPROPRIATELY FOR STOCK SPLITS, STOCK
DIVIDENDS, REVERSE SPLITS, RECOMBINATIONS AND THE LIKE.

 

14

--------------------------------------------------------------------------------


 


3.             MATTERS THAT REQUIRE APPROVAL OF THE BOARD OR SHAREHOLDERS.


 


3.1  MATTERS THAT REQUIRE APPROVAL OF THE MAJORITY OF THE BOARD.  EXCEPT WITH
THE PRIOR APPROVAL OF AT LEAST A MAJORITY OF THE DIRECTORS AT A MEETING OF THE
BOARD, THE COMPANY WILL NOT, AND NONE OF THE COMPANY’S SUBSIDIARIES WILL, TAKE
ANY OF THE FOLLOWING ACTIONS:


 

(A)  SUBJECT TO SECTION 8.2, APPOINT OR REMOVE THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY;

 

(B)  APPROVE THE ANNUAL STRATEGIC PLAN AND BUDGET OF THE COMPANY OR MAKE OR
COMMIT TO MATERIAL EXPENDITURES OR ACTIVITIES OUTSIDE OF THAT PLAN AND BUDGET;

 

(C)  MATERIALLY CHANGE, AMEND OR MODIFY THE SCOPE OF THE COMPANY’S OPERATIONS OR
BUSINESS (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE ACTIONS SET FORTH IN
SECTION 3.3(C) HEREOF);

 

(D)  ENTER INTO ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS INVOLVING THE
DISPOSITION, SALE OR OTHER TRANSFER OF THE ASSETS (INCLUDING SECURITIES OF
SUBSIDIARIES) OR PROPERTIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN AN
AMOUNT EXCEEDING US$10 MILLION IN A SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS OR US$50 MILLION ON AN AGGREGATE BASIS, WITHIN ANY TWELVE (12)
MONTH PERIOD;

 

(E)  ENTER INTO ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS INVOLVING THE
PURCHASE OR ACQUISITION OF ASSETS (INCLUDING SECURITIES OF SUBSIDIARIES) OR
PROPERTIES IN AN AMOUNT EXCEEDING US$10 MILLION IN A SINGLE TRANSACTION OR
SERIES OF RELATED TRANSACTIONS OR US$50 MILLION ON AN AGGREGATE BASIS, WITHIN
ANY TWELVE (12) MONTH PERIOD;

 

(F)  INCUR ANY INDEBTEDNESS OR PROVIDE GUARANTEES IN AN AMOUNT EXCEEDING US$10
MILLION IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS OR US$50
MILLION ON AN AGGREGATE BASIS, WITHIN ANY TWELVE (12) MONTH PERIOD (EXCLUSIVE OF
THE INDEBTEDNESS AND GUARANTEES THAT HAVE BEEN INCLUDED IN THE BUDGET APPROVED
BY THE BOARD);

 

(G)  ISSUE ANY EQUITY SECURITIES OF THE COMPANY OTHER THAN SENIOR EQUITY
SECURITIES;

 

(H)  APPOINT OR TERMINATE THE COMPANY’S AUDITORS;

 

(I)  DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON OR WITH RESPECT TO
THE EQUITY SECURITIES (INCLUDING, WITHOUT LIMITATION, BY WAY OF REPURCHASE); OR

 

15

--------------------------------------------------------------------------------


 

(J)  MAKE ANY FILING FOR THE APPOINTMENT OF A RECEIVER OR ADMINISTRATOR FOR THE
WINDING UP, LIQUIDATION, BANKRUPTCY OR INSOLVENCY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR OTHERWISE PURSUE BANKRUPTCY OR INSOLVENCY PROCEEDINGS, UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAW.

 


3.2  MATTERS THAT REQUIRE APPROVAL OF THE MAJORITY OF THE BOARD INCLUDING YAHOO
DESIGNEE.  FOR SO LONG AS YAHOO HAS THE RIGHT TO DESIGNATE AT LEAST ONE YAHOO
DESIGNEE, EXCEPT WITH THE PRIOR APPROVAL OF AT LEAST A MAJORITY OF THE
DIRECTORS, INCLUDING THE YAHOO DESIGNEE IF ANY, AT A MEETING OF THE BOARD, THE
COMPANY WILL NOT, AND NONE OF THE COMPANY’S SUBSIDIARIES WILL, TAKE ANY OF THE
FOLLOWING ACTIONS:


 

(A)  INCUR ANY INDEBTEDNESS OR PROVIDE GUARANTEES IN AN AMOUNT EXCEEDING US $100
MILLION IN A SINGLE TRANSACTION OR US$ 175 MILLION ON AN AGGREGATE BASIS, WITHIN
ANY TWELVE (12) MONTH PERIOD; OR

 

(B)  ISSUE ANY SENIOR EQUITY SECURITIES THAT ARE SENIOR TO THE EQUITY SECURITIES
HELD BY YAHOO.

 


3.3  MATTERS THAT REQUIRE THE APPROVAL OF YAHOO.  EXCEPT WITH THE PRIOR WRITTEN
APPROVAL OF YAHOO, THE COMPANY WILL NOT TAKE ANY OF THE FOLLOWING ACTIONS:


 

(A)  AMEND OR MODIFY THE MEMORANDUM AND ARTICLES, OTHER THAN IN THE MANNER AND
FOR THE PURPOSES CONTEMPLATED IN SECTION 2.4 HEREOF;

 

(B)  INCREASE OR DECREASE THE NUMBER OF DIRECTORS OF THE BOARD, OTHER THAN
PURSUANT TO SECTIONS 2.3, 2.4 AND 2.5(D) HEREOF; OR

 

(c)  expand into or enter a new line of business outside of the Territory, which
new line of business is (i) outside the scope of the existing scope of business
of the Company as such business exists immediately before the closing under the
Purchase and Contribution Agreement without giving effect to the transactions
contemplated thereby or (ii) an Internet-based consumer business (other than a
peer-to-peer payments business and auctions business (which shall not be subject
to such approval));

 

provided, however, that (i) the approval right of Yahoo under paragraph (a) of
this Section 3.3 shall terminate in the event Yahoo ceases to own at least
fifteen percent (15%) of the issued and outstanding voting shares of the
Company; and (ii) the approval right of Yahoo under paragraphs (b) and (c) of
this Section 3.3 shall terminate in the event Yahoo ceases to own at least
one-third of the number of the Equity Securities Yahoo owns as of the Closing
Date.

 


3.4  MATTERS THAT REQUIRE APPROVAL OF EACH OF YAHOO, THE MANAGEMENT MEMBERS’
REPRESENTATIVE AND SOFTBANK.  EXCEPT WITH THE PRIOR WRITTEN APPROVAL OF

 

16

--------------------------------------------------------------------------------


 


EACH OF YAHOO, SOFTBANK AND THE MANAGEMENT MEMBERS’ REPRESENTATIVE, THE COMPANY
WILL NOT, AND NONE OF THE COMPANY’S SUBSIDIARIES WILL, TAKE ANY OF THE FOLLOWING
ACTIONS:


 

(A)  ENTER INTO ANY DISPOSITION TRANSACTIONS RELATING TO ANY OF THE COMPANY’S
CORE BUSINESSES; OR

 

(B)  ENTER INTO ANY CHANGE OF CONTROL TRANSACTIONS WITH ANY PARTY THAT IS NOT
ALSO A PARTY TO THIS AGREEMENT,

 

provided, however, that (i) the approval right of Yahoo under this Section 3.4
shall terminate in the event Yahoo ceases to own at least one-third of the
number of the Equity Securities Yahoo owns as of the Closing Date; (ii) the
approval right of the Management Members’ Representative under this Section 3.4
shall terminate in the event the Management Members cease to own in the
aggregate at least one-third of the number of the Equity Securities the
Management Members own in the aggregate as of the Closing Date; and (iii) the
approval right of SOFTBANK under this Section 3.4 shall terminate in the event
SOFTBANK ceases to own at least fifty percent (50%) of the number of the Equity
Securities SOFTBANK owns as of the Closing Date.

 


3.5  MATTERS THAT REQUIRE APPROVAL OF DISINTERESTED DIRECTORS OF THE BOARD. 
EXCEPT (A) WITH THE PRIOR APPROVAL OF A MAJORITY OF THE DISINTERESTED DIRECTORS
OF THE BOARD OR (B) PURSUANT TO THIS AGREEMENT, THE COMPANY WILL NOT, AND NONE
OF THE COMPANY’S SUBSIDIARIES WILL, ENTER INTO OR ENGAGE IN ANY TRANSACTION OR
AGREEMENT TO WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES, ON THE ONE
HAND, AND ANY OF THE SHAREHOLDERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
AFFILIATES OR FAMILY MEMBERS, ON THE OTHER HAND, ARE PARTIES OR RECEIVE ANY
DIRECT OR INDIRECT ECONOMIC OR OTHER BENEFIT (EXCEPT TO THE EXTENT OF THEIR PRO
RATA SHARE IN A BENEFIT ACCRUING TO ALL HOLDERS OF ORDINARY SHARES).


 


3.6  FORMATION AND ASSIGNMENT OF AUTHORITY TO A COMMITTEE OF THE BOARD.  THE
BOARD SHALL ESTABLISH ANY COMMITTEES AS IT DEEMS NECESSARY OR APPROPRIATE, BUT
ONLY WITH THE APPROVAL OF AT LEAST ONE YAHOO DESIGNEE, ONE MANAGEMENT MEMBER
DESIGNEE AND THE SOFTBANK DESIGNEE.  EACH SUCH COMMITTEE SHALL CONSIST OF AT
LEAST ONE YAHOO DESIGNEE, ONE MANAGEMENT MEMBER DESIGNEE AND THE SOFTBANK
DESIGNEE.  EACH SUCH COMMITTEE SHALL EXERCISE THOSE POWERS OF THE BOARD
DELEGATED TO IT BY THE BOARD.  IN THE EVENT THE COMPANY IS REQUIRED BY THE RULES
OF AN INTERNATIONALLY RECOGNIZED STOCK EXCHANGE OR QUOTATION SYSTEM ON WHICH THE
COMPANY WILL LIST ITS ORDINARY SHARES UPON THE IPO TO EXPAND OR OTHERWISE
RECONSTITUTE THE NUMBER OF MEMBERS ON THE BOARD’S COMMITTEES OR OTHERWISE
RECONSTITUTE SUCH COMMITTEES IN ORDER TO COMPLY WITH INDEPENDENCE OR OTHER
COMPARABLE REQUIREMENTS OF SUCH EXCHANGE OR QUOTATION SYSTEM, THE DIRECTORS OF
THE BOARD SHALL VOTE IN FAVOR OF SUCH EXPANSION OR RECONSTITUTION SO AS TO
COMPLY WITH THE REQUIREMENTS OF SUCH RULES.

 

17

--------------------------------------------------------------------------------


 


4.             RESTRICTIONS ON SHARE TRANSFER.


 


4.1  RESTRICTIONS ON TRANSFER.


 

(A)  NO SHAREHOLDER SHALL TRANSFER ANY EQUITY SECURITIES IT OWNS WITHIN THE
ONE-YEAR PERIOD BEGINNING ON THE CLOSING DATE.  IN ADDITION, NO SHAREHOLDER
SHALL TRANSFER ANY EQUITY SECURITIES TO A YAHOO COMPETITOR WITHOUT THE PRIOR
WRITTEN APPROVAL OF YAHOO, PROVIDED, HOWEVER, THAT FOLLOWING THE COMPLETION OF
THE IPO, A SHAREHOLDER SHALL BE PERMITTED, SUBJECT TO SECTION 4.3, TO TRANSFER
EQUITY SECURITIES FROM TIME TO TIME IN (I) BLOCK TRADES OR OTHERWISE ON THE OPEN
MARKET (WHETHER PURSUANT TO RULE 144 OR OTHERWISE), PROVIDED THAT SUCH
SHAREHOLDER DOES NOT KNOW OR HAVE REASON TO BELIEVE THAT THE PURCHASER OF SUCH
EQUITY SECURITIES IS A YAHOO COMPETITOR AND THAT ANY SUCH TRANSFER IS NOT DONE
WITH THE INTENT, DIRECTLY OR INDIRECTLY, TO TRANSFER SUCH EQUITY SECURITIES TO A
YAHOO COMPETITOR OR THE KNOWLEDGE THAT THE PURCHASER OF SUCH EQUITY SECURITIES
IS A YAHOO COMPETITOR; PROVIDED, FURTHER, THAT IF SUCH SALE IS TO BE MADE IN A
BLOCK TRADE TO A FINANCIAL INSTITUTION WHO WILL RESELL SUCH EQUITY SECURITIES
(X) PRIOR TO CLOSING SUCH TRADE, SUCH SHAREHOLDER SHALL OBTAIN THE AGREEMENT OF
SUCH FINANCIAL INSTITUTION NOT TO SELL SUCH EQUITY SECURITIES TO ANY YAHOO
COMPETITOR WHICH AGREEMENT SHALL NAME YAHOO AS A THIRD-PARTY BENEFICIARY
ENTITLED TO ENFORCE SUCH PROVISION AND (Y) NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, IF THE SHAREHOLDER OBTAINS SUCH AGREEMENT FROM THE
FINANCIAL INSTITUTION, SUCH SHAREHOLDER SHALL BE CONCLUSIVELY PRESUMED TO HAVE
TRANSFERRED SUCH EQUITY SECURITIES IN COMPLIANCE WITH THIS SECTION 4.1(A) OR
(II) ON ANY PRIMARY SECURITIES EXCHANGE OR QUOTATION SYSTEM BY OR THROUGH WHICH
SUCH EQUITY SECURITIES ARE TRADED.

 

(B)  THE YAHOO COMPETITORS TO WHOM A SHAREHOLDER MAY NOT TRANSFER ANY EQUITY
SECURITIES, EXCEPT AS PROVIDED IN SECTION 4.1(A) HEREOF, SHALL BE LISTED ON
SCHEDULE B HERETO.  THE LIST OF YAHOO COMPETITORS, WHICH SHALL NUMBER NO MORE
THAN (I) FIFTEEN (15) ON OR PRIOR TO THE CLOSING OF AN IPO, AND (II) EIGHT (8)
FOLLOWING THE CLOSING OF AN IPO, ON SCHEDULE B HERETO, MAY BE UPDATED BY YAHOO
NO MORE THAN ONCE EVERY SIX MONTHS.  IN ADDITION, AT THE COMPANY’S REQUEST IN
CONNECTION WITH A PROPOSED IPO, YAHOO SHALL PROMPTLY REVISE THE LIST OF YAHOO
COMPETITORS TO IMPLEMENT A REDUCTION IN NUMBER OF LISTED ENTITIES FIFTEEN (15)
TO EIGHT (8), EFFECTIVE UPON THE CLOSING OF THE IPO.  FOR THE AVOIDANCE OF
DOUBT, THE LIST OF YAHOO COMPETITORS FOR PURPOSES OF ANY SALE AS TO WHICH AN
OFFER NOTICE HAS BEEN PROVIDED TO YAHOO PURSUANT TO SECTION 4.3(A) SHALL BE
FIXED AS OF THE DATE OF SUCH NOTICE, AND NO SUBSEQUENT CHANGE IN THE LIST OF
YAHOO COMPETITORS WILL LIMIT OR OTHERWISE AFFECT IN ANY RESPECT THE ABILITY OF
ANOTHER SHAREHOLDER OF THE COMPANY TO CONSUMMATE SUCH SALE.

 


4.2  CERTAIN PERMITTED TRANSFERS.  SUBJECT TO SECTION 4.1, EACH OF YAHOO, THE
MANAGEMENT MEMBERS AND SOFTBANK MAY TRANSFER ITS EQUITY SECURITIES TO ITS DIRECT
OR INDIRECT WHOLLY-OWNED SUBSIDIARIES (OR FAMILY MEMBERS IN CASE OF MANAGEMENT
MEMBERS) AT ANY TIME; PROVIDED, HOWEVER, THAT ANY SUCH TRANSFEREE SHALL AT ALL
TIMES

 

18

--------------------------------------------------------------------------------


 


CONTINUE TO BE A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF SUCH PERSON (IF
NOT AN INDIVIDUAL) AND THAT SUCH TRANSFEREE BECOMES A PARTY TO THIS AGREEMENT
PURSUANT TO AN INSTRUMENT SATISFACTORY TO EACH OF THE MANAGEMENT MEMBERS’
REPRESENTATIVE, YAHOO AND SOFTBANK.  SUBJECT TO SECTION 4.1, SOFTBANK MAY
TRANSFER EQUITY SECURITIES TO A SOFTBANK AFFILIATE; PROVIDED, HOWEVER, THAT 20
BUSINESS DAYS PRIOR TO SUCH TRANSFER SOFTBANK SHALL PROVIDE WRITTEN NOTICE TO
MANAGEMENT MEMBERS’ REPRESENTATIVE AND YAHOO OF SUCH INTENT TO TRANSFER, AND THE
NAME AND SUCH OTHER DETAILS CONCERNING SUCH SOFTBANK AFFILIATE AS YAHOO OR THE
COMPANY MAY REASONABLY REQUEST; AND PROVIDED FURTHER, THAT ANY SUCH TRANSFEREE
SHALL AT ALL TIMES CONTINUE TO BE A SOFTBANK AFFILIATE AND THAT SUCH TRANSFEREE
SHALL BECOME A PARTY TO THIS AGREEMENT PURSUANT TO AN INSTRUMENT SATISFACTORY TO
BOTH THE MANAGEMENT MEMBERS’ REPRESENTATIVE AND YAHOO.


 


4.3  RIGHT OF FIRST OFFER.  SUBJECT TO SECTION 4.1 AND SECTION 7.1, AND EXCEPT
AS OTHERWISE ALLOWED UNDER SECTION 4.2, NO SHAREHOLDER (THE “TRANSFEROR”) MAY,
AT ANY TIME, TRANSFER ANY EQUITY SECURITIES LEGALLY OR BENEFICIALLY HELD BY IT,
EXCEPT PURSUANT TO THE FOLLOWING PROVISIONS:


 

(A)  PRIOR TO CONSUMMATING ANY SUCH TRANSFER OF THE EQUITY SECURITIES, THE
TRANSFEROR SHALL DELIVER A WRITTEN NOTICE (THE “OFFER NOTICE”) TO EACH OTHER
SHAREHOLDER (THE “OFFEREES”), SETTING FORTH ITS BONA FIDE INTENTION TO TRANSFER
EQUITY SECURITIES TO A THIRD PARTY, THE NUMBER OF EQUITY SECURITIES TO BE
TRANSFERRED (THE “SUBJECT SHARES”), THE PRICE AT WHICH SUCH TRANSFEROR WISHES TO
SELL THE SUBJECT SHARES (THE “OFFER PRICE”), AND ANY OTHER TERMS OF THE OFFER.

 

(B)  THE OFFER NOTICE SHALL CONSTITUTE, FOR A PERIOD OF 15 DAYS FROM THE DATE ON
WHICH IT SHALL HAVE BEEN DEEMED GIVEN, AN IRREVOCABLE AND EXCLUSIVE OFFER TO
SELL TO EACH OFFEREE (OR ANY DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY
DESIGNATED BY AN OFFEREE), AT THE OFFER PRICE, A PORTION OF THE SUBJECT SHARES
NOT GREATER THAN THE PROPORTION THAT THE NUMBER OF EQUITY SECURITIES OWNED BY
SUCH OFFEREE (AND ALL AFFILIATES THEREOF) BEARS TO THE TOTAL NUMBER OF EQUITY
SECURITIES OWNED BY ALL THE OFFEREES (AND AFFILIATES THEREOF).

 

(C)  EACH OFFEREE (OR A DESIGNATED DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY
THEREOF) MAY ACCEPT THE OFFER SET FORTH IN AN OFFER NOTICE BY GIVING NOTICE TO
THE TRANSFEROR, PRIOR TO THE EXPIRATION OF SUCH OFFER, SPECIFYING THE MAXIMUM
NUMBER OF THE SUBJECT SHARES THAT THE OFFEREE WISHES TO PURCHASE.

 

(D)  IF ONE OR MORE OFFEREES DO NOT AGREE TO PURCHASE ALL OF THE SUBJECT SHARES
TO WHICH SUCH OFFEREES ARE ENTITLED (SUCH SHARES NOT PURCHASED, THE “OFFEREE
REMAINING SHARES” AND TOGETHER WITH OFFEREE REMAINING SHARES OF ALL OTHER
OFFEREES, THE “AGGREGATE REMAINING SHARES”), THE TRANSFEROR SHALL PROMPTLY SO
NOTIFY EACH OFFEREE THAT HAS AGREED TO PURCHASE ALL OF THE SUBJECT SHARES SO
ENTITLED (EACH A “SECOND ROUND OFFEREE”), SUCH NOTICE TO CONSTITUTE AN OFFER TO
SELL, IRREVOCABLE FOR FIFTEEN (15) DAYS, TO

 

19

--------------------------------------------------------------------------------


 

EACH SUCH OFFEREE, AT THE OFFER PRICE, A PORTION OF THE AGGREGATE REMAINING
SHARES NOT GREATER THAN THE PROPORTION THAT THE NUMBER OF EQUITY SECURITIES
OWNED BY SUCH THE SECOND ROUND OFFEREE BEARS TO THE TOTAL NUMBER OF EQUITY
SECURITIES OWNED BY ALL OF THE SECOND ROUND OFFEREES.  EACH SECOND ROUND OFFEREE
SHALL NOTIFY THE TRANSFEROR, PRIOR TO THE EXPIRATION OF SUCH OFFER, SPECIFYING
THE NUMBER OF AGGREGATE REMAINING SHARES THAT SUCH OFFEREE AGREES TO PURCHASE.

 

(E)  IF THE OFFEREES IN THE AGGREGATE AGREE TO PURCHASE ANY OR ALL OF THE
SUBJECT SHARES PURSUANT TO THIS SECTION 4.3, THEY SHALL PAY IN CASH OR
IMMEDIATELY AVAILABLE FUNDS FOR AND THE TRANSFEROR SHALL DELIVER VALID TITLE TO,
FREE AND CLEAR OF ANY LIEN, SUCH SUBJECT SHARES, SUBJECT TO RECEIPT OF ANY
NECESSARY OR ADVISABLE THIRD PARTY APPROVALS OR ANY GOVERNMENTAL APPROVALS,
WITHIN FIFTEEN (15) DAYS FOLLOWING COMPLETION OF THE PROCEDURES SET FORTH IN
SUBSECTION (B) AND (D) HEREOF.

 

(F)  IF THE OFFERS MADE BY THE TRANSFEROR TO THE OFFEREES PURSUANT TO
SUBSECTIONS (B) AND (D) HEREOF EXPIRE WITHOUT AN AGREEMENT BY ONE OR MORE
OFFEREES TO PURCHASE ALL OF THE SUBJECT SHARES, THE TRANSFEROR SHALL HAVE SIXTY
(60) DAYS TO ENTER INTO A DEFINITIVE AGREEMENT WITH RESPECT TO SUCH TRANSFER AND
NINETY (90) DAYS TO EFFECT THE TRANSFER OF THE BALANCE OF THE SUBJECT SHARES TO
ANY THIRD PARTY OR PARTIES, FOR CASH, AT A PRICE NOT LESS THAN THE OFFER PRICE,
AND UPON TERMS NOT OTHERWISE MORE FAVORABLE TO THE TRANSFEREE OR TRANSFEREES
THAN THOSE SPECIFIED IN THE OFFER NOTICE, SUBJECT TO THE EXECUTION AND DELIVERY
BY SUCH THIRD PARTY OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE OTHER SHAREHOLDERS, PURSUANT TO WHICH SUCH THIRD
PARTY SHALL ASSUME ALL OF THE OBLIGATIONS OF A PARTY PURSUANT TO OR UNDER THIS
AGREEMENT.  IN THE EVENT SUCH TRANSFER IS NOT CONSUMMATED WITHIN SUCH NINETY
(90) DAY PERIOD, THE TRANSFEROR SHALL NOT BE PERMITTED TO SELL ITS EQUITY
SECURITIES PURSUANT TO THIS SECTION 4.3 WITHOUT AGAIN COMPLYING WITH EACH OF THE
REQUIREMENTS OF THIS SECTION 4.3; PROVIDED, THAT SUCH NINETY (90) DAY PERIOD
SHOULD BE EXTENDED AUTOMATICALLY AS NECESSARY (I) TO APPLY FOR AND OBTAIN ANY
GOVERNMENTAL APPROVALS THAT ARE REQUIRED TO CONSUMMATE SUCH TRANSFER, SO LONG AS
THE TRANSFEROR IS MAKING GOOD FAITH EFFORTS TO OBTAIN SUCH GOVERNMENTAL
APPROVALS AS SOON AS PRACTICABLE IN ACCORDANCE WITH APPLICABLE LAW AND (II)  IN
THE EVENT THAT SECTION 4.4, 4.5, 4.6 OR 4.7 APPLIES, TO COMPLETE THE PROCEDURE
AS PROVIDED THEREIN.  IF THERE IS SUCH EXTENSION, THE RELEVANT PERIOD WILL END
ON THE FIFTH BUSINESS DAY FOLLOWING THE RECEIPT OF SUCH GOVERNMENTAL APPROVALS.

 

(G)  THE PROVISIONS OF THIS SECTION 4.3 SHALL CONTINUE TO BE EFFECTIVE FOLLOWING
THE COMPLETION OF AN IPO; PROVIDED THAT, FOLLOWING THE COMPLETION OF THE IPO,
(I) THIS SECTION 4.3 SHALL NOT APPLY TO ANY SALE OF ANY EQUITY SECURITIES ON THE
PRIMARY SECURITIES EXCHANGE OR QUOTATION SYSTEM BY OR THROUGH WHICH SUCH EQUITY
SECURITIES ARE TRADED, BY ANY MANAGEMENT MEMBER IN AN AMOUNT GENERATING GROSS
SALE PROCEEDS TO SUCH MANAGEMENT MEMBER OF NOT MORE THAN US$1.0 MILLION DURING
ANY TWELVE-MONTH PERIOD, AND (II) IF THE PROPOSED TRANSFER WOULD BE A BLOCK
TRADE OR OTHERWISE ON THE OPEN MARKET (WHETHER PURSUANT TO RULE 144 OR
OTHERWISE), INCLUDING WITHOUT LIMITATION A BLOCK TRADE TO

 

20

--------------------------------------------------------------------------------


 

A FINANCIAL INSTITUTION WHO WILL RESELL SUCH EQUITY SECURITIES AS DESCRIBED IN
SECTION 4.1(A), THEN (X) THE OFFER NOTICE SHALL SET FORTH THE TRANSFEROR’S
INTENTION TO SELL ON THE OPEN MARKET IN ADDITION TO THE MATTERS REQUIRED TO BE
SET FORTH PURSUANT TO SECTION 4.3(A) AND (Y) NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTIONS 4.3(B) AND (C), AN OFFEREE’S NOTICE SETTING FORTH ITS
INTENTION TO ACCEPT THE OFFER MUST BE DELIVERED TO THE TRANSFEROR WITHIN
SEVENTY-TWO HOURS OF RECEIPT OF THE OFFER NOTICE, AND IF AN OFFEREE FAILS TO
DELIVER SUCH NOTICE WITHIN SUCH PERIOD, THE OFFERING NOTICE GIVEN TO SUCH
OFFEREE SHALL EXPIRE UPON EXPIRATION OF SUCH PERIOD AND (Z) SECTION 4.3(D) SHALL
NOT APPLY.

 

(H)  NOTWITHSTANDING THE FOREGOING, AND WHETHER OR NOT AN IPO IS COMPLETED, EACH
SHAREHOLDER’S RIGHT OF FIRST OFFER SET FORTH IN THIS SECTION 4.3 SHALL TERMINATE
IN THE EVENT SUCH SHAREHOLDER CEASES TO OWN AT LEAST 50% OF THE EQUITY
SECURITIES OWNED BY SUCH SHAREHOLDER AS OF THE CLOSING DATE.

 


4.4  TAG-ALONG RIGHTS OF FINANCIAL INVESTORS.  SUBJECT TO SECTION 4.1 AND EXCEPT
AS OTHERWISE ALLOWED UNDER SECTION 4.2, NEITHER YAHOO NOR SOFTBANK MAY TRANSFER
80% OR MORE OF THE EQUITY SECURITIES THEN OWNED BY IT (IN A SINGLE TRANSACTION
OR A SERIES OF RELATED TRANSACTIONS), EXCEPT PURSUANT TO THE FOLLOWING
PROCEDURES:


 

(A)  AT LEAST THIRTY (30) DAYS PRIOR TO MAKING SUCH TRANSFER (EACH SUCH
TRANSFER, “QUALIFYING SALE”), YAHOO OR SOFTBANK (AS THE CASE MAY BE), TOGETHER
WITH THEIR WHOLLY-OWNED SUBSIDIARIES OR SOFTBANK AFFILIATES, AS APPLICABLE (THE
“TRANSFERRING SHAREHOLDER”) SHALL DELIVER A WRITTEN NOTICE (THE “SALE NOTICE”)
TO EACH OF THE FINANCIAL INVESTORS.  THE SALE NOTICE SHALL SET FORTH IN
REASONABLE DETAIL (I) THE IDENTITY OF THE PROSPECTIVE TRANSFEREE (THE
“PURCHASER”), (II) THE NUMBER OF EQUITY SECURITIES TO BE PURCHASED BY THE
PURCHASER (SUCH SHARES, THE “SALE SHARES”), (III) THE PRICE (THE “SALE PRICE”)
PER SHARE OF THE SALE SHARES, (IV) THE PROPOSED CLOSING DATE AND TIME OF SUCH
TRANSFER, (V) THE NUMBER OF EQUITY SECURITIES OWNED BY THE TRANSFERRING
SHAREHOLDER ON THE DATE OF THE SALE NOTICE AND (VI) ANY OTHER MATERIAL TERMS AND
CONDITIONS OF THE PROPOSED TRANSFER.  IF, AFTER DELIVERY OF ANY SALE NOTICE, ANY
TERM SET FORTH IN CLAUSES (I) THROUGH (VI) OF THE PRECEDING SENTENCE SHOULD
CHANGE IN ANY MATERIAL RESPECT, THE TRANSFERRING SHAREHOLDER SHALL DELIVER A NEW
SALE NOTICE INCORPORATING SUCH CHANGED TERMS, AND THE PROVISIONS OF THIS SECTION
4.4 SHALL APPLY IN ALL RESPECTS TO SUCH REVISED SALE NOTICE.

 

(B)  EACH FINANCIAL INVESTOR SHALL HAVE THE RIGHT TO PARTICIPATE IN THE
QUALIFYING SALE AND TO REQUEST TO SELL TO THE PURCHASER, AND THE TRANSFERRING
SHAREHOLDER SHALL UPON THE REQUEST OF SUCH FINANCIAL INVESTOR REQUEST THAT THE
PURCHASER TO PURCHASE FROM SUCH FINANCIAL INVESTOR, ON THE SAME TERMS AND
CONDITIONS OFFERED TO THE TRANSFERRING SHAREHOLDER BY THE PURCHASER AT THE SALE
PRICE, A NUMBER OF EQUITY SECURITIES UP TO (I) THE NUMBER OF THE SALE SHARES
MULTIPLIED BY (II) A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE AGGREGATE
NUMBER OF EQUITY SECURITIES OWNED BY SUCH FINANCIAL INVESTOR ON THE DATE OF THE
SALE NOTICE AND THE DENOMINATOR OF WHICH SHALL BE

 

21

--------------------------------------------------------------------------------


 

THE NUMBER OF EQUITY SECURITIES OWNED IN THE AGGREGATE BY THE TRANSFERRING
SHAREHOLDER AND ALL THE FINANCIAL INVESTORS ON THE DATE OF THE SALE NOTICE.

 

(C)  EACH OF THE FINANCIAL INVESTORS MAY EXERCISE ITS TAG-ALONG RIGHTS UNDER
THIS SECTION 4.4 BY DELIVERING AN IRREVOCABLE WRITTEN NOTICE TO THE TRANSFERRING
SHAREHOLDER AND THE COMPANY NO LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF THE
SALE NOTICE (INCLUDING WITHOUT LIMITATION, A REVISED SALE NOTICE CONTEMPLATED BY
SECTION 4.4(A)) SETTING FORTH THE NUMBER OF EQUITY SECURITIES IT ELECTS TO SELL
IN THE QUALIFYING SALE.  NO EXERCISE OF RIGHTS WITH RESPECT TO A SALE NOTICE
SHALL BIND ANY FINANCIAL INVESTOR WITH RESPECT TO ANY SUBSEQUENT RELATED REVISED
SALE NOTICE SERVED ON SUCH FINANCIAL INVESTOR PURSUANT TO THE LAST SENTENCE OF
SECTION 4.4(A).

 

(D)  IF ANY OR ALL OF THE FINANCIAL INVESTORS HAVE ELECTED TO EXERCISE THEIR
TAG-ALONG RIGHTS HEREUNDER PURSUANT TO SECTION 4.4(C) ABOVE, THE TRANSFERRING
SHAREHOLDER SHALL NOT CONSUMMATE ANY QUALIFYING SALE UNLESS THE PURCHASER SHALL
HAVE CONCURRENTLY PURCHASED FROM SUCH FINANCIAL INVESTORS THE NUMBER OF EQUITY
SECURITIES AS SET FORTH IN THE WRITTEN NOTICE FROM THE FINANCIAL INVESTORS AS
PROVIDED IN SECTION 4.4(C) ABOVE, ON THE SAME DATE AND AT THE PRICE DESCRIBED
UNDER SECTION 4.4(B) AND, ON THE SAME TERMS AND CONDITIONS AND SUCH OTHER TERMS
AND CONDITIONS AS MAY BE REQUIRED BY APPLICABLE LAW TO ALLOW SUCH FINANCIAL
INVESTORS TO SELL THEIR EQUITY SECURITIES TO THE PURCHASER.  IN ANY EVENT,
SUBJECT TO RECEIPT OF ANY NECESSARY OR ADVISABLE THIRD PARTY APPROVALS OR
GOVERNMENTAL APPROVALS, THE CLOSING SHALL OCCUR WITHIN SIXTY (60) DAYS OF THE
RECEIPT OF THE SALE NOTICE, PROVIDED, THAT IF ANY REVISED SALE NOTICE IS
DELIVERED AS CONTEMPLATED BY THE LAST SENTENCE OF SECTION 4.4(A) THEN THE
CLOSING SHALL OCCUR WITHIN SIXTY (60) DAYS OF THE RECEIPT OF THE LAST SUCH
REVISED SALE NOTICE.

 


4.5  TAG-ALONG RIGHTS OF YAHOO.  SUBJECT TO SECTION 4.1 AND EXCEPT AS OTHERWISE
ALLOWED UNDER SECTION 4.2, THE MANAGEMENT MEMBERS (AS A GROUP AND INCLUDING ANY
EQUITY SECURITIES OWNED BY ANY OF SUCH MEMBER’S FAMILY MEMBERS, TRUSTS FORMED BY
SUCH MEMBER FOR THE BENEFIT OF HIMSELF OR HIS FAMILY MEMBER, AND OTHER
COMPARABLE ENTITIES) AND SOFTBANK MAY NOT, TOGETHER, TRANSFER 80% OR MORE OF
THEIR  COLLECTIVE LEGAL OR BENEFICIAL OWNERSHIP INTEREST IN THE EQUITY
SECURITIES OWNED BY THEM IN A SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS, EXCEPT PURSUANT TO THE FOLLOWING PROCEDURES:


 

(A)  AT LEAST THIRTY (30) DAYS PRIOR TO MAKING SUCH TRANSFER (AN “M&S SALE”),
THE MANAGEMENT MEMBERS AND SOFTBANK OR THEIR WHOLLY-OWNED SUBSIDIARIES OR
SOFTBANK AFFILIATES (AS THE CASE MAY BE) (THE “M&S TRANSFERORS”) SHALL DELIVER A
WRITTEN NOTICE (THE “M&S SALE NOTICE”) TO YAHOO.  THE M&S SALE NOTICE SHALL SET
FORTH IN REASONABLE DETAIL (I) THE IDENTITY OF THE PROSPECTIVE TRANSFEREE (THE
“M&S PURCHASER”), (II) THE NUMBER OF EQUITY SECURITIES TO BE PURCHASED BY THE
M&S PURCHASER (SUCH SHARES, THE “M&S SALE SHARES”), (III) THE PRICE (THE “M&S
SALE PRICE”) PER SHARE OF THE M&S SALE SHARES, (IV) THE PROPOSED CLOSING DATE
AND TIME OF SUCH TRANSFER, (V) THE NUMBER OF

 

22

--------------------------------------------------------------------------------


 

EQUITY SECURITIES OWNED BY THE M&S TRANSFERORS ON THE DATE OF THE M&S SALE
NOTICE AND (VI) ANY OTHER MATERIAL TERMS AND CONDITIONS OF THE PROPOSED
TRANSFER.  IF, AFTER DELIVERY OF ANY M&S SALE NOTICE, ANY TERM SET FORTH IN
CLAUSES (I) THROUGH (VI) OF THE PRECEDING SENTENCE SHOULD CHANGE IN ANY MATERIAL
RESPECT, THE M&S TRANSFERORS SHALL DELIVER A NEW M&S SALE NOTICE INCORPORATING
SUCH CHANGED TERMS, AND THE PROVISIONS OF THIS SECTION 4.5 SHALL APPLY IN ALL
RESPECTS TO SUCH REVISED M&S SALE NOTICE.

 

(B)  YAHOO SHALL HAVE THE RIGHT TO PARTICIPATE IN THE M&S SALE AND TO REQUEST TO
SELL TO THE M&S PURCHASER, AND THE M&S TRANSFERORS SHALL UPON THE REQUEST OF
YAHOO REQUEST THAT THE M&S PURCHASER PURCHASE FROM YAHOO, ON THE SAME TERMS AND
CONDITIONS OFFERED TO THE M&S TRANSFERORS BY THE M&S PURCHASER AT THE M&S SALE
PRICE, A NUMBER OF EQUITY SECURITIES UP TO (I) THE AGGREGATE NUMBER OF EQUITY
SECURITIES OWNED BY YAHOO ON THE DATE OF THE M&S SALE NOTICE, MULTIPLIED BY (II)
A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF THE M&S SALE SHARES
AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF EQUITY SECURITIES OWNED IN
THE AGGREGATE BY THE M&S TRANSFERORS AND YAHOO ON THE DATE OF THE M&S SALE
NOTICE.

 

(C)  YAHOO MAY EXERCISE ITS TAG-ALONG RIGHTS UNDER THIS SECTION 4.5 BY
DELIVERING AN IRREVOCABLE WRITTEN NOTICE TO THE M&S TRANSFEROR AND THE COMPANY
NO LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF THE M&S SALE NOTICE (INCLUDING
WITHOUT LIMITATION, A REVISED M&S SALE NOTICE CONTEMPLATED BY SECTION 4.5(A))
SETTING FORTH OF THE NUMBER OF EQUITY SECURITIES IT ELECTS TO SELL IN THE M&S
SALE.  NO EXERCISE OF RIGHTS WITH RESPECT TO AN M&S SALE NOTICE SHALL BIND YAHOO
WITH RESPECT TO ANY SUBSEQUENT RELATED REVISED M&S SALE NOTICE SERVED ON YAHOO
PURSUANT TO THE LAST SENTENCE OF SECTION 4.5(A).

 

(D)  IF YAHOO HAS ELECTED TO EXERCISE ITS TAG-ALONG RIGHTS HEREUNDER PURSUANT TO
SECTION 4.5(C) ABOVE, THE M&S TRANSFEROR SHALL NOT CONSUMMATE ANY M&S SALE
UNLESS THE M&S PURCHASER SHALL HAVE CONCURRENTLY PURCHASED FROM YAHOO THE NUMBER
OF EQUITY SECURITIES AS SET FORTH IN THE WRITTEN NOTICE FROM YAHOO AS PROVIDED
IN SECTION 4.5(C) ABOVE, ON THE SAME DATE AND AT THE PRICE DESCRIBED UNDER
SECTION 4.5(B) AND ON THE SAME TERMS AND CONDITIONS AND SUCH OTHER TERMS AND
CONDITIONS AS MAY BE REQUIRED BY APPLICABLE LAW TO ALLOW YAHOO TO SELL ITS
EQUITY SECURITIES TO THE M&S PURCHASER.  IN ANY EVENT, SUBJECT TO RECEIPT OF ANY
NECESSARY OR ADVISABLE THIRD PARTY APPROVALS OR GOVERNMENTAL APPROVALS, THE
CLOSING SHALL OCCUR WITHIN SIXTY (60) DAYS OF THE RECEIPT OF THE M&S SALE
NOTICE, PROVIDED, THAT IF ANY REVISED M&S SALE NOTICE IS DELIVERED AS
CONTEMPLATED BY THE LAST SENTENCE OF SECTION 4.5(A) THEN THE CLOSING SHALL OCCUR
WITHIN SIXTY (60) DAYS OF THE RECEIPT OF THE LAST SUCH REVISED M&S SALE NOTICE.

 


4.6  TAG-ALONG RIGHTS OF THE MANAGEMENT MEMBERS.  SUBJECT TO SECTION 4.1 AND
EXCEPT AS OTHERWISE ALLOWED UNDER SECTION 4.2, YAHOO AND SOFTBANK MAY NOT,
TOGETHER, TRANSFER 80% OR MORE OF THEIR COLLECTIVE LEGAL OR BENEFICIAL OWNERSHIP
INTEREST IN THE EQUITY SECURITIES OWNED BY THEM IN A SINGLE TRANSACTION OR
SERIES OF RELATED TRANSACTIONS, EXCEPT PURSUANT TO THE FOLLOWING PROCEDURES:

 

23

--------------------------------------------------------------------------------



 

(A)  AT LEAST THIRTY (30) DAYS PRIOR TO MAKING SUCH TRANSFER (A “Y&S SALE”),
YAHOO AND SOFTBANK OR THEIR WHOLLY-OWNED SUBSIDIARIES OR SOFTBANK AFFILIATES (AS
THE CASE MAY BE) (THE “Y&S TRANSFERORS”) SHALL DELIVER A WRITTEN NOTICE (THE
“Y&S SALE NOTICE”) TO THE MANAGEMENT MEMBERS’ REPRESENTATIVE.  THE Y&S SALE
NOTICE SHALL SET FORTH IN REASONABLE DETAIL (I) THE IDENTITY OF THE PROSPECTIVE
TRANSFEREE (THE “Y&S PURCHASER”), (II) THE NUMBER OF EQUITY SECURITIES TO BE
PURCHASED BY THE Y&S PURCHASER (SUCH SHARES, THE “Y&S SALE SHARES”), (III) THE
PRICE (THE “Y&S SALE PRICE”) PER SHARE OF THE Y&S SALE SHARES, (IV) THE PROPOSED
CLOSING DATE AND TIME OF SUCH TRANSFER, (V) THE NUMBER OF EQUITY SECURITIES
OWNED BY THE Y&S TRANSFERORS ON THE DATE OF THE Y&S SALE NOTICE AND (VI) ANY
OTHER MATERIAL TERMS AND CONDITIONS OF THE PROPOSED TRANSFER.  IF, AFTER
DELIVERY OF ANY Y&S SALE NOTICE, ANY TERM SET FORTH IN CLAUSES (I) THROUGH (VI)
OF THE PRECEDING SENTENCE SHOULD CHANGE IN ANY MATERIAL RESPECT, THE Y&S
TRANSFERORS SHALL DELIVER A NEW Y&S SALE NOTICE INCORPORATING SUCH CHANGED
TERMS, AND THE PROVISIONS OF THIS SECTION 4.6 SHALL APPLY IN ALL RESPECTS TO
SUCH REVISED Y&S SALE NOTICE.

 

(B)  EACH OF THE MANAGEMENT MEMBERS SHALL HAVE THE RIGHT TO PARTICIPATE IN THE
Y&S SALE AND TO REQUEST IN ACCORDANCE WITH SECTION 4.6(C), TO SELL TO THE Y&S
PURCHASER, AND THE Y&S TRANSFERORS SHALL UPON THE REQUEST OF SUCH MANAGEMENT
MEMBER IN ACCORDANCE WITH SECTION 4.6(C), REQUEST THAT THE Y&S PURCHASER
PURCHASE FROM SUCH MANAGEMENT MEMBER, ON THE SAME TERMS AND CONDITIONS OFFERED
TO THE Y&S TRANSFERORS BY THE Y&S PURCHASER AT THE Y&S SALE PRICE, A NUMBER OF
EQUITY SECURITIES UP TO (I) THE AGGREGATE NUMBER OF EQUITY SECURITIES OWNED BY
SUCH MANAGEMENT MEMBER ON THE DATE OF THE Y&S SALE NOTICE, MULTIPLIED BY (II) A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF THE Y&S SALE SHARES AND
THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF EQUITY SECURITIES OWNED IN THE
AGGREGATE BY THE Y&S TRANSFERORS AND SUCH MANAGEMENT MEMBER ON THE DATE OF THE
Y&S SALE NOTICE.

 

(C)  EACH MANAGEMENT MEMBER MAY EXERCISE SUCH MANAGEMENT MEMBER’S TAG-ALONG
RIGHTS UNDER THIS SECTION 4.6 BY DELIVERING AN IRREVOCABLE WRITTEN NOTICE
THROUGH THE MANAGEMENT MEMBERS’ REPRESENTATIVE, TO THE Y&S TRANSFEROR AND THE
COMPANY NO LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF THE Y&S SALE NOTICE
(INCLUDING WITHOUT LIMITATION, A REVISED Y&S SALE NOTICE CONTEMPLATED BY SECTION
4.6(A)) SETTING FORTH THE NUMBER OF EQUITY SECURITIES IT ELECTS TO SELL IN THE
Y&S SALE.  NO EXERCISE OF RIGHTS WITH RESPECT TO A Y&S SALE NOTICE SHALL BIND
SUCH MANAGEMENT MEMBER WITH RESPECT TO ANY SUBSEQUENT RELATED REVISED Y&S SALE
NOTICE SERVED ON THE MANAGEMENT MEMBERS’ REPRESENTATIVE PURSUANT TO THE LAST
SENTENCE OF SECTION 4.6(A).

 

(D)  IF ANY MANAGEMENT MEMBER HAS ELECTED TO EXERCISE THEIR TAG-ALONG RIGHTS
HEREUNDER PURSUANT TO SECTION 4.6(C) ABOVE, THE Y&S TRANSFEROR SHALL NOT
CONSUMMATE ANY Y&S SALE UNLESS THE Y&S PURCHASER SHALL HAVE CONCURRENTLY
PURCHASED FROM SUCH MANAGEMENT MEMBER THE NUMBER OF EQUITY SECURITIES AS SET
FORTH IN THE WRITTEN NOTICE FROM SUCH MANAGEMENT MEMBER GIVEN THROUGH THE
MANAGEMENT

 

24

--------------------------------------------------------------------------------


 

MEMBERS’ REPRESENTATIVE AS PROVIDED IN SECTION 4.6(C) ABOVE, ON THE SAME DATE
AND AT THE PRICE DESCRIBED UNDER SECTION 4.6(B) AND ON THE SAME TERMS AND
CONDITIONS AND SUCH OTHER TERMS AND CONDITIONS AS MAY BE REQUIRED BY APPLICABLE
LAW TO ALLOW SUCH MANAGEMENT MEMBER TO SELL ITS EQUITY SECURITIES TO THE Y&S
PURCHASER.  IN ANY EVENT, SUBJECT TO RECEIPT OF ANY NECESSARY OR ADVISABLE THIRD
PARTY APPROVALS OR GOVERNMENTAL APPROVALS, THE CLOSING SHALL OCCUR WITHIN SIXTY
(60) DAYS OF THE RECEIPT OF THE Y&S SALE NOTICE, PROVIDED, THAT IF ANY REVISED
Y&S SALE NOTICE IS DELIVERED AS CONTEMPLATED BY THE LAST SENTENCE OF SECTION
4.6(A) THEN THE CLOSING SHALL OCCUR WITHIN SIXTY (60) DAYS OF THE RECEIPT OF THE
LAST SUCH REVISED Y&S SALE NOTICE.

 


4.7  TAG-ALONG RIGHTS OF SOFTBANK.  SUBJECT TO SECTION 4.1 AND EXCEPT AS
OTHERWISE ALLOWED UNDER SECTION 4.2, THE MANAGEMENT MEMBERS (AS A GROUP AND
INCLUDING ANY EQUITY SECURITIES OWNED BY ANY OF SUCH MEMBER’S FAMILY MEMBERS,
TRUSTS FORMED BY SUCH MEMBER FOR THE BENEFIT OF HIMSELF OR HIS FAMILY MEMBER,
AND OTHER COMPARABLE ENTITIES) AND YAHOO MAY NOT, TOGETHER, TRANSFER 80% OR MORE
OF THEIR COLLECTIVE LEGAL OR BENEFICIAL OWNERSHIP INTEREST IN THE EQUITY
SECURITIES OWNED BY THEM IN A SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS, EXCEPT PURSUANT TO THE FOLLOWING PROCEDURES:


 

(A)  AT LEAST THIRTY (30) DAYS PRIOR TO MAKING SUCH TRANSFER (AN “M&Y SALE”),
THE MANAGEMENT MEMBERS AND YAHOO OR THEIR WHOLLY-OWNED SUBSIDIARIES (AS THE CASE
MAY BE) (THE “M&Y TRANSFERORS”) SHALL DELIVER A WRITTEN NOTICE (THE “M&Y SALE
NOTICE”) TO SOFTBANK.  THE M&Y SALE NOTICE SHALL SET FORTH IN REASONABLE DETAIL
(I) THE IDENTITY OF THE PROSPECTIVE TRANSFEREE (THE “M&Y PURCHASER”), (II) THE
NUMBER OF EQUITY SECURITIES TO BE PURCHASED BY THE M&Y PURCHASER (SUCH SHARES,
THE “M&Y SALE SHARES”), (III) THE PRICE (THE “M&Y SALE PRICE”) PER SHARE OF THE
M&Y SALE SHARES, (IV) THE PROPOSED CLOSING DATE AND TIME OF SUCH TRANSFER, (V)
THE NUMBER OF EQUITY SECURITIES OWNED BY THE M&Y TRANSFERORS ON THE DATE OF THE
M&Y SALE NOTICE AND (VI) ANY OTHER MATERIAL TERMS AND CONDITIONS OF THE PROPOSED
TRANSFER.  IF, AFTER DELIVERY OF ANY M&Y SALE NOTICE, ANY TERM SET FORTH IN
CLAUSES (I) THROUGH (VI) OF THE PRECEDING SENTENCE SHOULD CHANGE IN ANY MATERIAL
RESPECT, THE M&Y TRANSFERORS SHALL DELIVER A NEW M&Y SALE NOTICE INCORPORATING
SUCH CHANGED TERMS, AND THE PROVISIONS OF THIS SECTION 4.7 SHALL APPLY IN ALL
RESPECTS TO SUCH REVISED M&Y SALE NOTICE.

 

(B)  SOFTBANK SHALL HAVE THE RIGHT TO PARTICIPATE IN THE M&Y SALE AND TO REQUEST
TO SELL TO THE M&Y PURCHASER, AND THE M&Y TRANSFERORS SHALL UPON THE REQUEST OF
SOFTBANK REQUEST THAT THE M&Y PURCHASER PURCHASE FROM SOFTBANK, ON THE SAME
TERMS AND CONDITIONS OFFERED TO THE M&Y TRANSFERORS BY THE M&Y PURCHASER AT THE
M&Y SALE PRICE, A NUMBER OF EQUITY SECURITIES UP TO (I) THE AGGREGATE NUMBER OF
EQUITY SECURITIES OWNED BY SOFTBANK ON THE DATE OF THE M&Y SALE NOTICE,
MULTIPLIED BY (II) A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF THE
M&Y SALE SHARES AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF EQUITY
SECURITIES OWNED IN THE

 

25

--------------------------------------------------------------------------------


 

AGGREGATE BY THE M&Y TRANSFERORS AND SOFTBANK ON THE DATE OF THE M&Y SALE
NOTICE.

 

(C)  SOFTBANK MAY EXERCISE ITS TAG-ALONG RIGHTS UNDER THIS SECTION 4.7 BY
DELIVERING AN IRREVOCABLE WRITTEN NOTICE TO THE M&Y TRANSFEROR AND THE COMPANY
NO LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF THE M&Y SALE NOTICE (INCLUDING
WITHOUT LIMITATION, A REVISED M&Y SALE NOTICE CONTEMPLATED BY SECTION 4.7(A))
SETTING FORTH THE NUMBER OF EQUITY SECURITIES IT ELECTS TO SELL IN THE M&Y
SALE.  NO EXERCISE OF RIGHTS WITH RESPECT TO AN M&Y SALE NOTICE SHALL BIND
SOFTBANK WITH RESPECT TO ANY SUBSEQUENT RELATED REVISED M&Y SALE NOTICE SERVED
ON SOFTBANK PURSUANT TO THE LAST SENTENCE OF SECTION 4.7(A).

 

(D)  IF SOFTBANK HAS ELECTED TO EXERCISE ITS TAG-ALONG RIGHTS HEREUNDER PURSUANT
TO SECTION 4.7(C) ABOVE, THE M&Y TRANSFEROR SHALL NOT CONSUMMATE ANY M&Y SALE
UNLESS THE M&Y PURCHASER SHALL HAVE CONCURRENTLY PURCHASED FROM SOFTBANK THE
NUMBER OF EQUITY SECURITIES AS SET FORTH IN THE WRITTEN NOTICE FROM SOFTBANK AS
PROVIDED IN SECTION 4.7(C) ABOVE, ON THE SAME DATE AND AT THE PRICE DESCRIBED
UNDER SECTION 4.7(B) AND, ON THE SAME TERMS AND CONDITIONS AND SUCH OTHER TERMS
AND CONDITIONS AS MAY BE REQUIRED BY APPLICABLE LAW TO ALLOW SOFTBANK TO SELL
ITS EQUITY SECURITIES TO THE M&Y PURCHASER.  IN ANY EVENT, SUBJECT TO RECEIPT OF
ANY NECESSARY OR ADVISABLE THIRD PARTY APPROVALS OR GOVERNMENTAL APPROVALS, THE
CLOSING SHALL OCCUR WITHIN SIXTY (60) DAYS OF THE RECEIPT OF THE M&Y SALE
NOTICE, PROVIDED, THAT IF ANY REVISED M&Y SALE NOTICE IS DELIVERED AS
CONTEMPLATED BY THE LAST SENTENCE OF SECTION 4.7(A) THEN THE CLOSING SHALL OCCUR
WITHIN SIXTY (60) DAYS OF THE RECEIPT OF THE LAST SUCH REVISED M&Y SALE NOTICE.

 


4.8  SURVIVAL OF RIGHTS.  THE TAG-ALONG RIGHTS DESCRIBED IN SECTIONS 4.4 THROUGH
4.7 SHALL TERMINATE UPON THE COMPLETION OF THE IPO.


 


4.9  TRANSFERS IN VIOLATION OF THIS AGREEMENT.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY EQUITY SECURITIES IN VIOLATION OF THIS AGREEMENT SHALL BE VOID,
NO SUCH TRANSFER SHALL BE RECORDED ON THE COMPANY’S REGISTER OF MEMBERS AND THE
PURPORTED TRANSFEREE IN ANY SUCH TRANSFER SHALL NOT BE TREATED (AND THE
PURPORTED TRANSFEROR SHALL BE TREATED) AS THE OWNER OF SUCH EQUITY SECURITIES
FOR ALL PURPOSES.


 


4.10  FINANCIAL INVESTORS.  THE FINANCIAL INVESTORS AND THEIR WHOLLY-OWNED
SUBSIDIARIES AND INVESTMENT FUNDS ARE INTENDED TO BE THIRD-PARTY BENEFICIARIES
OF SECTIONS 4.4 AND 4.8 AND THE FINANCIAL INVESTORS AND SUCH WHOLLY-OWNED
SUBSIDIARIES AND INVESTMENT FUNDS SHALL BE ENTITLED TO ENFORCE THEIR RESPECTIVE
RIGHTS AS SUCH UNDER THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


5.             VOTING AGREEMENT.


 


5.1  VOTING OF SHARES.  YAHOO HEREBY AGREES THAT, DURING THE PERIOD FROM THE
DATE HEREOF UNTIL THE EARLIEST OF (A) THE DATE ON WHICH THE COMPANY OR JM WAIVES
ANY OF THE PROVISIONS OF THE STANDSTILL ARRANGEMENT AS SET FORTH IN SECTION 8.1
HEREOF, (B) THE CONSUMMATION OF AN IPO, (C) THE FIFTH ANNIVERSARY OF THE
CLOSING, (D) JM CEASING TO BE CEO OR A COMPARABLE EXECUTIVE OFFICER OF THE
COMPANY, (E) JM CEASING TO OWN AT LEAST 1% OF THE OUTSTANDING ORDINARY SHARES ON
A FULLY DILUTED BASIS, (F) SUCH TIME AS THE VOTING AGREEMENT SHARES IS REDUCED
TO OR BELOW ZERO, AND (G) THE MANAGEMENT MEMBERS’ REPRESENTATIVE NOTIFYING YAHOO
AND THE COMPANY OF ITS ELECTION TO TERMINATE THIS SECTION 5, YAHOO (IN ITS
CAPACITY AS A SHAREHOLDER) WILL APPEAR AT ANY SHAREHOLDERS MEETING OR OTHERWISE
CAUSE THE VOTING AGREEMENT SHARES TO BE COUNTED AS PRESENT THEREAT FOR PURPOSES
OF ESTABLISHING A QUORUM AND VOTE OR CONSENT (OR CAUSE TO BE VOTED) THE VOTING
AGREEMENT SHARES AS DIRECTED IN WRITING BY THE MANAGEMENT MEMBERS’
REPRESENTATIVE NOT LESS THAN FIVE BUSINESS DAYS BEFORE THE MEETING IS HELD OR
CONSENT IS EXECUTED.  AT ANY GENERAL MEETING, THE CHAIRMAN OF THE MEETING MAY
DEEM THE VOTES ATTACHED TO THE VOTING AGREEMENT SHARES TO HAVE BEEN VOTED IN
ACCORDANCE WITH THIS ARTICLE.


 


5.2  NO OTHER AGREEMENTS.  YAHOO MAY NOT ENTER INTO ANY AGREEMENT OR
UNDERSTANDING WITH ANY PERSON THE EFFECT OF WHICH WOULD BE INCONSISTENT WITH OR
VIOLATIVE OF ANY PROVISION CONTAINED IN THIS SECTION 5.


 


5.3  VOTING AGREEMENT SHARES.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “VOTING
AGREEMENT SHARES” SHALL MEAN THE NUMBER OF ORDINARY SHARES EQUAL TO (I) THE
DIFFERENCE BETWEEN THE YAHOO ECONOMIC INTEREST PERCENTAGE AS OF THE CLOSING DATE
AND 35% (II) MULTIPLIED BY THE ISSUED AND OUTSTANDING ORDINARY SHARES AS OF THE
CLOSING DATE.  THE NUMBER OF VOTING AGREEMENT SHARES SHALL NEVER INCREASE AND
SHALL BE REDUCED FROM TIME TO TIME AS FOLLOWS:


 

(A)  IF YAHOO TRANSFERS ORDINARY SHARES TO ANY PERSON OTHER THAN AN AFFILIATE OF
YAHOO, THEN THE NUMBER OF VOTING AGREEMENT SHARES SHALL BE REDUCED BY THE NUMBER
SO TRANSFERRED;

 

(B)  IF ON ANY DATE, THE YAHOO ECONOMIC INTEREST PERCENTAGE ON SUCH DATE BECOMES
LESS THAN THE YAHOO ECONOMIC INTEREST PERCENTAGE AS OF THE CLOSING DATE DUE TO
AN INCREASE IN THE NUMBER OF ORDINARY SHARES OUTSTANDING OR OTHERWISE, THEN THE
NUMBER OF VOTING AGREEMENT SHARES SHALL BE REDUCED BY AN AMOUNT EQUAL TO (I) THE
NUMBER OF VOTING AGREEMENT SHARES AS OF SUCH DATE (PRIOR TO THIS ADJUSTMENT)
LESS (II) THE NUMBER OF ORDINARY SHARES ISSUED AND OUTSTANDING AS OF SUCH DATE
MULTIPLIED BY THE YAHOO ECONOMIC INTEREST PERCENTAGE IN EXCESS OF 35%; AND

 

(C)  IF ON ANY DATE, THE MANAGEMENT MEMBER ECONOMIC INTEREST PERCENTAGE ON SUCH
DATE EXCEEDS THE MANAGEMENT MEMBER ECONOMIC INTEREST PERCENTAGE AS OF THE
CLOSING, THEN THE NUMBER OF VOTING AGREEMENT SHARES SHALL BE REDUCED BY AN

 

27

--------------------------------------------------------------------------------


 

AMOUNT EQUAL TO THE PRODUCT OF (I) THE DIFFERENCE BETWEEN (A) THE MANAGEMENT
MEMBER ECONOMIC INTEREST PERCENTAGE ON SUCH DATE AND (B) THE MANAGEMENT MEMBER
ECONOMIC INTEREST PERCENTAGE AS OF THE CLOSING, MULTIPLIED BY (II) THE NUMBER OF
ORDINARY SHARES THEN OUTSTANDING.

 


6.             PREEMPTIVE RIGHTS.


 


6.1  PREEMPTIVE RIGHTS.


 

(A)  SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.2, IF THE COMPANY
PROPOSES TO SELL ANY EQUITY SECURITIES (OTHER THAN EXEMPTED SECURITIES) (THE
“ADDITIONAL SECURITIES”), INCLUDING IN A PRIVATE PLACEMENT, IPO, OTHER PUBLIC
OFFERING, OR AS PART OF AN ACQUISITION, COMMERCIAL AGREEMENT, SHARE EXCHANGE OR
OTHERWISE, THE COMPANY SHALL, AT LEAST THIRTY (30) DAYS PRIOR TO ISSUING SUCH
ADDITIONAL SECURITIES, NOTIFY EACH OF YAHOO, THE MANAGEMENT MEMBERS AND SOFTBANK
IN WRITING OF SUCH PROPOSED ISSUANCE (WHICH NOTICE SHALL SPECIFY, TO THE EXTENT
PRACTICABLE, THE PURCHASE PRICE OR A RANGE FOR THE PURCHASE PRICE, IF ANY, FOR,
AND THE TERMS AND CONDITIONS OF, SUCH ADDITIONAL SECURITIES) AND SHALL OFFER TO
SELL SUCH ADDITIONAL SECURITIES TO EACH OF YAHOO, THE MANAGEMENT MEMBERS AND
SOFTBANK IN THE AMOUNTS SET FORTH IN SUBCLAUSES (C) AND (D) BELOW AND SUBJECT TO
SECTION 6.2(A), UPON THE TERMS AND CONDITIONS SET FORTH IN THE NOTICE AND AT THE
PURCHASE PRICE AS PROVIDED IN SECTION 6.1(E) (THE “PREEMPTIVE RIGHTS”).  FOR
PURPOSES OF CALCULATING THE NUMBER OF ADDITIONAL SECURITIES ISSUED PURSUANT TO
THIS SECTION 6, SUCH CALCULATION SHALL INCLUDE THE MAXIMUM NUMBER OF ORDINARY
SHARES AND OTHER EQUITY INTERESTS ISSUABLE UPON THE CONVERSION OR EXERCISE OF
ANY CONVERTIBLE OR EXCHANGEABLE SECURITIES, OPTIONS, WARRANTS OR OTHER RIGHTS TO
ACQUIRE, ANY EQUITY INTERESTS.

 

(B)  IF YAHOO, THE MANAGEMENT MEMBERS OR SOFTBANK WISHES TO SUBSCRIBE FOR A
NUMBER OF ADDITIONAL SECURITIES EQUAL TO OR LESS THAN THE NUMBER TO WHICH THEY
ARE ENTITLED UNDER THIS SECTION, YAHOO, THE MANAGEMENT MEMBERS OR SOFTBANK MAY
DO SO AND SHALL, IN THE WRITTEN NOTICE OF EXERCISE OF THE OFFER, SPECIFY THE
NUMBER OF ADDITIONAL SECURITIES THAT THEY WISH TO PURCHASE.

 

(C)  WITH RESPECT TO ADDITIONAL SECURITIES THAT ARE ORDINARY SHARES, THE COMPANY
SHALL OFFER TO EACH OF YAHOO, THE MANAGEMENT MEMBERS AND SOFTBANK, ALL OR ANY
PORTION SPECIFIED BY SUCH EXERCISING PARTY OF A NUMBER OF SUCH ADDITIONAL
SECURITIES SUCH THAT, AFTER GIVING EFFECT TO THE PROPOSED ISSUANCE (INCLUDING
THE ISSUANCE TO YAHOO, THE MANAGEMENT MEMBERS AND SOFTBANK PURSUANT TO THE
PREEMPTIVE RIGHTS AND INCLUDING ANY RELATED ISSUANCE RESULTING FROM THE EXERCISE
OF PREEMPTIVE RIGHTS BY ANY UNRELATED PERSON WITH RESPECT TO THE SAME ISSUANCE
THAT GAVE RISE TO THE EXERCISE OF PREEMPTIVE RIGHTS BY YAHOO, THE MANAGEMENT
MEMBERS AND SOFTBANK), (X) THE YAHOO ECONOMIC INTEREST PERCENTAGE AFTER SUCH
ISSUANCE WOULD EQUAL THE YAHOO ECONOMIC INTEREST PERCENTAGE IMMEDIATELY PRIOR TO
SUCH ISSUANCE, (Y) THE MANAGEMENT MEMBER ECONOMIC INTEREST PERCENTAGE AFTER SUCH
ISSUANCE WOULD EQUAL THE MANAGEMENT

 

28

--------------------------------------------------------------------------------


 

MEMBER ECONOMIC INTEREST PERCENTAGE IMMEDIATELY PRIOR TO SUCH ISSUANCE AND (Z)
THE SOFTBANK ECONOMIC INTEREST PERCENTAGE AFTER SUCH ISSUANCE WOULD EQUAL THE
SOFTBANK ECONOMIC INTEREST PERCENTAGE IMMEDIATELY PRIOR TO SUCH ISSUANCE, SUCH
NUMBERS OF ADDITIONAL SECURITIES SET FORTH IN EACH OF (X), (Y) AND (Z) TO
CONSTITUTE THE “PREEMPTIVE SHARE AMOUNT” FOR SUCH PARTY FOR PURPOSES OF ANY
EXERCISE OF PREEMPTIVE RIGHTS TO WHICH THIS PARAGRAPH (C) APPLIES.  IF, AT THE
TIME OF THE DETERMINATION OF ANY PREEMPTIVE SHARE AMOUNT UNDER THIS PARAGRAPH
(C), ANY OTHER PERSON HAS PREEMPTIVE OR OTHER EQUITY PURCHASE RIGHTS SIMILAR TO
THE PREEMPTIVE RIGHTS, SUCH PREEMPTIVE SHARE AMOUNT SHALL BE RECALCULATED TO
TAKE INTO ACCOUNT THE NUMBER OF ORDINARY SHARES SUCH PERSONS HAVE COMMITTED TO
PURCHASE, ROUNDING UP SUCH PREEMPTIVE SHARE AMOUNT TO THE NEAREST WHOLE ORDINARY
SHARE.

 

(D)  WITH RESPECT TO ADDITIONAL SECURITIES THAT ARE OTHER SHARES, THE COMPANY
SHALL OFFER TO EACH OF YAHOO, THE MANAGEMENT MEMBERS AND SOFTBANK, ALL OR ANY
PORTION SPECIFIED BY SUCH EXERCISING PARTY, OF A NUMBER OF SUCH SECURITIES EQUAL
TO THE TOTAL NUMBER OF SUCH ADDITIONAL SECURITIES PROPOSED TO BE SOLD,
MULTIPLIED BY THE YAHOO ECONOMIC INTEREST PERCENTAGE, THE MANAGEMENT MEMBER
ECONOMIC INTEREST PERCENTAGE OR THE SOFTBANK ECONOMIC INTEREST PERCENTAGE, AS
APPLICABLE, AT SUCH TIME (WHICH NUMBER SHALL CONSTITUTE THE “PREEMPTIVE SHARE
AMOUNT” FOR PURPOSES OF ANY EXERCISE OF PREEMPTIVE RIGHTS TO WHICH THIS
PARAGRAPH (D) APPLIES).  IF, AT THE TIME OF THE DETERMINATION OF ANY PREEMPTIVE
SHARE AMOUNT UNDER THIS PARAGRAPH (D), ANY OTHER PERSON HAS PREEMPTIVE OR OTHER
EQUITY PURCHASE RIGHTS SIMILAR TO PREEMPTIVE RIGHTS, SUCH PREEMPTIVE SHARE
AMOUNT SHALL BE RECALCULATED TO TAKE INTO ACCOUNT THE NUMBER OF OTHER SHARES
SUCH PERSONS HAVE COMMITTED TO PURCHASE, ROUNDING UP SUCH PREEMPTIVE SHARE
AMOUNT TO THE NEAREST WHOLE OTHER SHARE.

 

(E)  THE “PURCHASE PRICE” FOR THE ADDITIONAL SECURITIES TO BE ISSUED PURSUANT TO
THE EXERCISE OF PREEMPTIVE RIGHTS SHALL BE PAYABLE ONLY IN CASH (UNLESS
OTHERWISE UNANIMOUSLY AGREED BY THE COMPANY AND YAHOO, THE MANAGEMENT MEMBERS
AND SOFTBANK) AND, EXCEPT AS OTHERWISE SET FORTH BELOW, SHALL EQUAL PER
ADDITIONAL SECURITY THE PER SECURITY ISSUANCE PRICE FOR THE ADDITIONAL
SECURITIES GIVING RISE TO SUCH PREEMPTIVE RIGHT.  IN THE CASE OF ANY ISSUANCE OF
ADDITIONAL SECURITIES OTHER THAN SOLELY FOR CASH, THE COMPANY AND YAHOO, THE
MANAGEMENT MEMBERS AND SOFTBANK SHALL IN GOOD FAITH SEEK TO AGREE UPON THE VALUE
OF THE NON-CASH CONSIDERATION; PROVIDED THAT THE VALUE OF ANY PUBLICLY TRADED
SECURITIES SHALL BE DEEMED TO BE THE MARKET VALUE OF SUCH SECURITIES AS OF THE
DATE OF THE CONSUMMATION OF SUCH ISSUANCE.  IF THE COMPANY AND YAHOO, THE
MANAGEMENT MEMBERS OR SOFTBANK FAIL TO AGREE ON SUCH VALUE DURING THE THIRTY
(30) DAY PERIOD CONTEMPLATED BY THE FIRST SENTENCE OF SECTION 6.3, THEN THE
COMPANY WILL REFER THE ITEMS IN DISPUTE TO A NATIONALLY RECOGNIZED INVESTMENT
BANKING FIRM THAT IS SELECTED BY THE BOARD AND REASONABLY ACCEPTABLE TO YAHOO,
THE MANAGEMENT MEMBERS AND SOFTBANK AND THAT SHALL BE INSTRUCTED TO MAKE A FINAL
AND BINDING DETERMINATION OF THE FAIR MARKET VALUE OF SUCH ITEMS WITHIN TEN (10)
DAYS OF RETENTION OF SUCH INVESTMENT BANKING FIRM.  IF SUCH A DETERMINATION IS
REQUIRED, THE DEADLINE FOR

 

29

--------------------------------------------------------------------------------


 

YAHOO’S, THE MANAGEMENT MEMBERS’ AND SOFTBANK’S EXERCISE OF ITS PREEMPTIVE
RIGHTS WITH RESPECT TO SUCH ISSUANCE PURSUANT TO SECTION 6.1(B) SHALL BE
EXTENDED UNTIL THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE DATE OF SUCH
DETERMINATION.  WHICHEVER OF THE COMPANY OR YAHOO, THE MANAGEMENT MEMBERS OR
SOFTBANK WHOSE LAST ESTIMATE DIFFERED THE MOST FROM THAT FINALLY DECIDED BY THE
INVESTMENT BANKING FIRM SHALL BE RESPONSIBLE FOR AND PAY ALL OF THE FEES AND
EXPENSES OF SUCH INVESTMENT BANKING FIRM. ALL DETERMINATIONS MADE BY SUCH
INVESTMENT BANKING FIRM SHALL BE FINAL AND BINDING ON THE COMPANY AND YAHOO, THE
MANAGEMENT MEMBERS AND SOFTBANK, AS APPLICABLE.

 


6.2  LIMITATION OF PREEMPTIVE RIGHTS.


 

(A)  IN CONNECTION WITH THE IPO AND SUBSEQUENT FOLLOW-ON OFFERINGS BY THE
COMPANY, THE FOREGOING PREEMPTIVE RIGHTS SHALL APPLY ONLY TO THE EXTENT
NECESSARY TO MAINTAIN THE YAHOO ECONOMIC INTEREST PERCENTAGE, THE MANAGEMENT
MEMBER ECONOMIC INTEREST PERCENTAGE OR THE SOFTBANK ECONOMIC INTEREST
PERCENTAGE, AS APPROPRIATE, IMMEDIATELY FOLLOWING THE IPO OR SUCH FOLLOW-ON
OFFERING, AT 87.5% OF THE YAHOO ECONOMIC INTEREST PERCENTAGE, THE MANAGEMENT
MEMBER ECONOMIC INTEREST PERCENTAGE OR THE SOFTBANK ECONOMIC INTEREST
PERCENTAGE, AS APPROPRIATE, IMMEDIATELY PRIOR TO THE IPO OR SUCH OFFERING.

 

(B)  THE PREEMPTIVE RIGHTS SET FORTH IN SECTION 6.1 SHALL NOT APPLY TO ANY
ISSUANCE OF EQUITY SECURITIES OF THE COMPANY AS CONSIDERATION FOR THE MERGER OR
ACQUISITION (OR ANY SIMILAR TRANSACTION) OF AN OPERATING ENTITY (INCLUDING
EQUITY SECURITIES ISSUED TO HOLDERS OF SHARES, OPTIONS OR OTHER EQUITY INTERESTS
IN SUCH ENTITY), WHICH TRANSACTION IS NOT MADE FOR THE PURPOSE OR EFFECT OF
AVOIDING THE PROVISIONS OF SECTION 6.1, IF THE CUMULATIVE DILUTIVE EFFECTS OF
SUCH ISSUANCES (I) IN ANY TWELVE (12) MONTH PERIOD IS LESS THAN 2% OF THE
COMPANY’S ORDINARY SHARES, AND (II) IN THE AGGREGATE FOR ALL SUCH ISSUANCES,
LESS THAN 5% OF THE COMPANY’S ORDINARY SHARES.

 


6.3  EXERCISE PERIOD.  THE PREEMPTIVE RIGHTS SET FORTH IN SECTION 6.1 MUST BE
EXERCISED BY ACCEPTANCE IN WRITING OF AN OFFER REFERRED TO IN SECTION 6.1(A),
(I) IF PRIOR TO THE IPO, WITHIN THIRTY (30) DAYS FOLLOWING THE RECEIPT OF THE
NOTICE FROM THE COMPANY OF ITS INTENTION TO SELL EQUITY SECURITIES, AND (II) IN
CONNECTION WITH ANY REGISTERED OFFERING (INCLUDING THE IPO), AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO THE PRINTING OF THE PRELIMINARY PROSPECTUS IN CONNECTION
WITH SUCH OFFERING; PROVIDED, THAT IN THE CASE OF CLAUSES (I) AND (II), SUCH
ACCEPTANCE SHALL INDICATE A WILLINGNESS TO PURCHASE AT THE SAME PER SHARE PRICE
AT WHICH SUCH SECURITIES ARE SOLD TO THE PUBLIC (LESS UNDERWRITING FEES AND
DISCOUNTS, WHICH DIFFERENCE SHALL BE SHARED EQUALLY BY THE PARTY EXERCISING THE
PREEMPTIVE RIGHTS AND THE COMPANY) AND MAY SPECIFY A MAXIMUM AND/OR MINIMUM PER
SHARE PRICE THAT SUCH OFFEREE IS WILLING TO PAY FOR SUCH EQUITY SECURITIES.  THE
CLOSING OF ANY PURCHASE OF ADDITIONAL SECURITIES PURSUANT TO THE EXERCISE BY
YAHOO, THE MANAGEMENT MEMBERS OR SOFTBANK OF PREEMPTIVE RIGHTS HEREUNDER SHALL
OCCUR WITHIN SIXTY (60) DAYS AFTER DELIVERY OF THE NOTICE BY THE COMPANY AS
PROVIDED IN SECTION 6.1(A),

 

30

--------------------------------------------------------------------------------


 


SUBJECT TO THE RECEIPT OF ANY NECESSARY GOVERNMENTAL APPROVALS TO WHICH THE
ISSUANCE OF ADDITIONAL SECURITIES IS SUBJECT, PROVIDED, THAT SUCH SIXTY (60) DAY
PERIOD SHALL BE EXTENDED AUTOMATICALLY AS NECESSARY TO APPLY FOR AND OBTAIN ANY
GOVERNMENTAL APPROVALS THAT ARE REQUIRED TO CONSUMMATE SUCH PURCHASE, SO LONG AS
THE PURCHASER IS MAKING GOOD FAITH EFFORTS TO OBTAIN SUCH GOVERNMENTAL APPROVALS
AS SOON AS PRACTICABLE IN ACCORDANCE WITH APPLICABLE LAW.  IF THERE IS ANY SUCH
EXTENSION, THE RELEVANT PERIOD WILL END ON THE FIFTH BUSINESS DAY FOLLOWING THE
RECEIPT OF SUCH GOVERNMENTAL APPROVALS.


 


6.4  SURVIVAL OF RIGHTS.  THE PROVISIONS SET FORTH IN SECTION 6.1 SHALL CONTINUE
TO BE EFFECTIVE FOLLOWING THE IPO, PROVIDED, THAT, NOTWITHSTANDING THE
OCCURRENCE OF AN IPO, EACH SHAREHOLDER’S PREEMPTIVE RIGHT SET FORTH IN SECTION
6.1 SHALL TERMINATE IN THE EVENT SUCH SHAREHOLDER CEASES TO OWN AT LEAST 50% OF
THE EQUITY SECURITIES OWNED BY SUCH SHAREHOLDER AS OF THE CLOSING DATE.


 


7.             REPRESENTATIONS AND WARRANTIES.


 

Each Shareholder represents and warrants to the Company and each other
Shareholder that:

 


7.1  POWER AND AUTHORITY.  SUCH SHAREHOLDER HAS THE POWER, AUTHORITY AND
CAPACITY (OR, IN THE CASE OF ANY SHAREHOLDER THAT IS A CORPORATION, LIMITED
LIABILITY COMPANY OR LIMITED PARTNERSHIP, ALL CORPORATE LIMITED LIABILITY
COMPANY OR LIMITED PARTNERSHIP POWER AND AUTHORITY, AS THE CASE MAY BE) TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT.


 


7.2  DUE AUTHORIZATION.  IN THE CASE OF A SHAREHOLDER THAT IS A CORPORATION,
LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP, THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SUCH SHAREHOLDER HAS BEEN DULY AND VALIDLY
AUTHORIZED AND APPROVED BY ALL NECESSARY CORPORATE LIMITED LIABILITY COMPANY OR
LIMITED PARTNERSHIP ACTION, AS THE CASE MAY BE.  IN THE CASE OF A SHAREHOLDER
THAT IS AN INDIVIDUAL, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY SUCH SHAREHOLDER ARE WITHIN SUCH SHAREHOLDER’S FULL POWER AND LEGAL RIGHTS
AND NO OTHER ACTION ON THE PART OF SUCH SHAREHOLDER (INCLUDING, WITHOUT
LIMITATION, OBTAINING SPOUSAL OR OTHER CONSENTS) IS NECESSARY TO AUTHORIZE THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


7.3  EXECUTION AND DELIVERY.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED
AND DELIVERED BY SUCH SHAREHOLDER AND CONSTITUTES A VALID AND LEGALLY BINDING
OBLIGATION OF SUCH SHAREHOLDER ENFORCEABLE AGAINST SUCH SHAREHOLDER IN
ACCORDANCE WITH ITS TERMS.


 


7.4  NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
SUCH SHAREHOLDER DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE THE TERMS OF

 

31

--------------------------------------------------------------------------------


 


OR RESULT IN THE ACCELERATION OF ANY OBLIGATION UNDER (I) ANY MATERIAL CONTRACT,
COMMITMENT OR OTHER MATERIAL INSTRUMENT TO WHICH SUCH SHAREHOLDER IS A PARTY OR
BY WHICH SUCH SHAREHOLDER IS BOUND, (II) IN THE CASE OF A SHAREHOLDER OR ANY OF
ITS SUBORDINATE SHAREHOLDERS THAT IS A CORPORATION, LIMITED LIABILITY COMPANY OR
LIMITED PARTNERSHIP, THE CERTIFICATE OF INCORPORATION, BY-LAWS, CERTIFICATE OF
FORMATION, LIMITED LIABILITY COMPANY AGREEMENT, CERTIFICATE OF LIMITED
PARTNERSHIP OR LIMITED PARTNERSHIP AGREEMENT, AS THE CASE MAY BE, OF SUCH
SHAREHOLDER OR (III) ANY APPLICABLE LAW.


 


7.5  SHARE OWNERSHIP.  WITH RESPECT TO EACH SHAREHOLDER, SCHEDULE C HERETO SETS
FORTH (I) THE NUMBER AND TYPE OF EQUITY SECURITIES OWNED BY SUCH SHAREHOLDER,
AND (II) THE NAME OF EACH PERSON HOLDING EQUITY SECURITIES THAT ARE DEEMED TO BE
OWNED BY SUCH SHAREHOLDER PURSUANT TO SECTION 2.9 AND THE NUMBER AND TYPE OF
EQUITY SECURITIES HELD BY EACH SUCH PERSON.  FROM AND AFTER THE DATE HEREOF,
EACH SHAREHOLDER SHALL PROMPTLY NOTIFY EACH OTHER SHAREHOLDER OF ANY CHANGES TO
THE INFORMATION CONTAINED IN SCHEDULE C WITH RESPECT TO SUCH SHAREHOLDER OR ANY
OF ITS SUBORDINATE SHAREHOLDERS.


 


8.             COVENANTS.


 


8.1  STANDSTILL.  NO SHAREHOLDER MAY ACQUIRE ANY EQUITY SECURITIES OF THE
COMPANY IF IMMEDIATELY FOLLOWING SUCH ACQUISITION SUCH SHAREHOLDER SHALL OWN 50%
OR MORE OF THE OUTSTANDING VOTING POWER OR ECONOMIC BENEFIT OF THE COMPANY
WITHOUT THE PRIOR WRITTEN APPROVAL OF JM, (OR IN THE CASE OF ANY MANAGEMENT
MEMBER, WITHOUT THE CONSENT OF YAHOO AND SOFTBANK), PROVIDED, THAT THE APPROVAL
RIGHT OF JM IN THIS SECTION 8.1 SHALL TERMINATE UPON THE EARLIEST TO OCCUR OF
(I) THE SECOND ANNIVERSARY OF THE CLOSING OF THE IPO, (II) THE FIFTH ANNIVERSARY
OF THE CLOSING DATE, (III) JM CEASING TO BE BOTH THE CHIEF EXECUTIVE OFFICER AND
A DIRECTOR OF THE COMPANY AND (IV) JM CEASING TO OWN AT LEAST 1% OF THE
OUTSTANDING ORDINARY SHARES ON A FULLY DILUTED BASIS.


 


8.2  CHIEF EXECUTIVE OFFICER.  JM SHALL CONTINUE TO BE THE COMPANY’S CHIEF
EXECUTIVE OFFICER FOLLOWING THE CLOSING DATE.  EACH OF YAHOO, SOFTBANK AND THE
MANAGEMENT MEMBERS AGREE THAT THEY WILL ENSURE THAT THEIR RESPECTIVE DESIGNATED
DIRECTORS SHALL VOTE IN FAVOR OF JM CONTINUING TO SERVE AS THE COMPANY’S CHIEF
EXECUTIVE OFFICER, UNLESS HE IS REMOVED EARLIER FOR CAUSE, UNTIL THE EARLIER TO
OCCUR OF (I) THE CLOSING DATE OF THE IPO, (II) THE FIFTH ANNIVERSARY OF THE
CLOSING DATE, AND (III) HIS RESIGNATION, RETIREMENT, DEATH OR INCAPACITY.


 


8.3  COMPLIANCE OFFICER.  THE COMPANY AND YAHOO WILL MUTUALLY AGREE ON THE
APPOINTMENT OF CERTAIN PERSONNEL IN THE LEGAL AND FINANCE DEPARTMENTS OF THE
COMPANY (THE “COMPLIANCE OFFICERS”).  AMONG OTHER DUTIES, THE COMPLIANCE
OFFICERS SHALL PROVIDE ASSISTANCE TO YAHOO IN RELATION TO YAHOO’S COMPLIANCE
WITH APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, UNITED STATES SECURITIES
LAWS), AND NASDAQ AND STOCK EXCHANGE RULES AND REQUIREMENTS, IN EACH CASE, WITH
RESPECT TO THE COMPANY.  EXCEPT FOR CAUSE, THE COMPANY SHALL NOT REMOVE ANY
COMPLIANCE OFFICER WITHOUT YAHOO’S WRITTEN

 

32

--------------------------------------------------------------------------------


 


CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY CONDITIONED, WITHHELD OR DELAYED),
AND SHALL PROMPTLY REMOVE ANY COMPLIANCE OFFICER UPON YAHOO’S WRITTEN REQUEST. 
ANY VACANCY CREATED BY THE REMOVAL, RESIGNATION, RETIREMENT, DEATH OR INCAPACITY
OF ANY COMPLIANCE OFFICER SHALL BE FILLED PROMPTLY BY THE COMPANY WITH A
REPLACEMENT MUTUALLY AGREED UPON BY YAHOO AND THE COMPANY.


 


8.4  CONFIDENTIALITY.  EACH PARTY SHALL MAINTAIN THE CONFIDENTIALITY OF
CONFIDENTIAL INFORMATION IN ACCORDANCE WITH PROCEDURES ADOPTED BY SUCH PARTY IN
GOOD FAITH TO PROTECT CONFIDENTIAL INFORMATION OF THIRD PARTIES DELIVERED TO
SUCH PARTY, PROVIDED THAT SUCH PARTY MAY DELIVER OR DISCLOSE CONFIDENTIAL
INFORMATION TO (I) SUCH PARTY’S REPRESENTATIVES, AFFILIATES, SHAREHOLDERS,
LIMITED PARTNERS, MEMBERS OF ITS INVESTMENT COMMITTEES, ADVISORY COMMITTEES,
SIMILAR BODIES, AND PERSONS RELATED THERETO, WHO ARE INFORMED OF THE
CONFIDENTIALITY OBLIGATIONS OF THIS SECTION 8.4 AND SUCH PARTY SHALL BE
RESPONSIBLE FOR ANY VIOLATION OF THIS SECTION 8.4 MADE BY ANY SUCH PERSON, (II)
ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH PARTY TO THE EXTENT
REQUIRED BY APPLICABLE LAW OR (III) ANY OTHER PERSON TO WHICH SUCH DELIVERY OR
DISCLOSURE MAY BE NECESSARY OR APPROPRIATE (A) TO EFFECT COMPLIANCE WITH ANY LAW
APPLICABLE TO SUCH PARTY, OR (B) IN RESPONSE TO ANY SUBPOENA OR OTHER LEGAL
PROCESS, PROVIDED THAT, IN THE CASES OF CLAUSES (II) AND (III), THE DISCLOSING
PARTY SHALL PROVIDE EACH OTHER PARTY WITH PROMPT WRITTEN NOTICE THEREOF SO THAT
THE APPROPRIATE PARTY MAY SEEK (WITH THE COOPERATION AND REASONABLE EFFORTS OF
THE DISCLOSING PARTY) A PROTECTIVE ORDER, CONFIDENTIAL TREATMENT OR OTHER
APPROPRIATE REMEDY, AND IN ANY EVENT SHALL FURNISH ONLY THAT PORTION OF THE
INFORMATION WHICH IS REASONABLY NECESSARY FOR THE PURPOSE AT HAND AND SHALL
EXERCISE REASONABLE EFFORTS TO OBTAIN RELIABLE ASSURANCE THAT CONFIDENTIAL
TREATMENT WILL BE ACCORDED SUCH INFORMATION TO THE EXTENT REASONABLY REQUESTED
BY ANY OTHER PARTY.


 


8.5  INFORMATION RIGHTS.


 

(A)  THE COMPANY SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, MAINTAIN TRUE BOOKS
AND RECORDS OF ACCOUNT IN WHICH FULL AND CORRECT ENTRIES SHALL BE MADE OF ALL
ITS BUSINESS TRANSACTIONS PURSUANT TO A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH GAAP, AND SHALL SET ASIDE ON ITS BOOKS ALL SUCH
PROPER ACCRUALS AND RESERVES AS SHALL BE REQUIRED UNDER GAAP.

 

(B)  THE COMPANY SHALL DELIVER TO EACH OF YAHOO, SOFTBANK AND EACH MANAGEMENT
MEMBER THE FOLLOWING:

 

(I)  AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN THIRTY-FIVE (35) DAYS
AFTER THE END OF EACH OF THE QUARTERLY ACCOUNTING PERIODS, THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY, AS OF
THE END OF EACH SUCH PERIOD, THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES, IF ANY, FOR SUCH QUARTERLY PERIOD AND FOR THE PERIOD FROM THE
BEGINNING OF SUCH FISCAL YEAR TO THE END OF

 

33

--------------------------------------------------------------------------------


 

SUCH QUARTERLY PERIOD.  ALL SUCH FINANCIAL STATEMENTS SHALL BE PREPARED IN
ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS AND BE CERTIFIED BY THE
COMPANY’S CHIEF FINANCIAL OFFICER (AND CHIEF ACCOUNTING OFFICER AFTER SUCH CHIEF
ACCOUNTING OFFICER IS APPOINTED).

 

(II)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER THAN SIXTY (60) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE AUDITED CONSOLIDATED
BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY, AS OF THE END OF
SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS,
SHAREHOLDERS EQUITY AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES STATING
IN COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE PREVIOUS FISCAL
YEAR CERTIFIED BY A FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED INTERNATIONAL STANDING SELECTED BY THE COMPANY AND APPROVED BY THE
SHAREHOLDERS.  ALL SUCH FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE
WITH GAAP APPLIED ON A CONSISTENT BASIS AND BE CERTIFIED BY THE COMPANY’S CHIEF
FINANCIAL OFFICER (AND CHIEF ACCOUNTING OFFICER AFTER SUCH CHIEF ACCOUNTING
OFFICER IS APPOINTED).

 

(III)  AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN THIRTY-FIVE (35)
DAYS AFTER THE END OF EACH QUARTERLY ACCOUNTING PERIODS, (A) EXPLANATIONS FOR
ANY SIGNIFICANT MOVEMENTS FROM THE PRIOR QUARTER IN EACH OF THE UNAUDITED
CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND
CASH FLOWS IN CONJUNCTION WITH 8.5(B)(I) ABOVE, AND (B) OPERATING METRICS
RELEVANT TO THE ALIBABA BUSINESSES AND USED BY ALIBABA MANAGEMENT FOR DECISION
MAKING PURPOSES.

 

(IV)  AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN THIRTY (30) DAYS
AFTER THE END OF EACH MONTHLY ACCOUNTING PERIODS, A COPY OF THE UNAUDITED
MONTHLY MANAGEMENT REPORT, WHICH SHALL INCLUDE THE UNAUDITED CONSOLIDATED
BALANCE SHEET AND INCOME STATEMENT OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY,
AFTER THE END OF SUCH MONTH.  ALL SUCH FINANCIAL STATEMENTS SHALL BE PREPARED IN
ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS.

 

(V)  AS SOON AS PRACTICABLE FOLLOWING BOARD APPROVAL, A COPY OF THE ANNUAL
STRATEGIC PLAN AND BUDGET OF THE COMPANY.

 

(VI)  WITH REASONABLE PROMPTNESS, SUCH OTHER INFORMATION AND DATA WITH RESPECT
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY
REQUESTED BY ANY SHAREHOLDER.

 

(C)  THE COMPANY WILL (AND WILL CAUSE ITS SUBSIDIARIES TO) GIVE (X) THE
SHAREHOLDERS, AND THEIR RESPECTIVE EMPLOYEES AND CONTRACT PERSONNEL PRIMARILY
ENGAGED BY SUCH SHAREHOLDER AND (Y) WITH THE REASONABLE ADVANCE NOTICE TO, AND
THE REASONABLE CONSENT OF, THE COMPANY (SUCH CONSENT NOT TO BE REASONABLY
WITHHELD, CONDITIONED OR DELAYED), THE SHAREHOLDERS’ RESPECTIVE OUTSIDE
ACCOUNTANTS, AUDITORS, LEGAL COUNSEL AND OTHER AUTHORIZED REPRESENTATIVES AND
AGENTS, (I) FULL ACCESS DURING REASONABLE BUSINESS

 

34

--------------------------------------------------------------------------------


 

HOURS TO THE PROPERTIES, ASSETS, BOOKS, CONTRACTS, COMMITMENTS, REPORTS AND
RECORDS OF THE COMPANY AND ITS SUBSIDIARIES, AND FURNISH TO THEM ALL SUCH
DOCUMENTS, RECORDS AND INFORMATION WITH RESPECT TO THE PROPERTIES, ASSETS AND
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND COPIES OF ANY WORK PAPERS
RELATING THERETO AS THE SHAREHOLDERS SHALL FROM TIME TO TIME REASONABLY REQUEST;
AND (II) REASONABLE ACCESS DURING REASONABLE BUSINESS HOURS TO THE COMPANY, ITS
SUBSIDIARIES AND THEIR RESPECTIVE EMPLOYEES AS MAY BE NECESSARY OR USEFUL TO THE
SHAREHOLDERS IN THEIR REASONABLE JUDGMENT IN CONNECTION WITH THEIR REVIEW OF THE
PROPERTIES, ASSETS AND BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND THE
ABOVE-MENTIONED DOCUMENTS, RECORDS AND INFORMATION.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY WILL (AND WILL CAUSE ITS SUBSIDIARIES
TO) PROVIDE YAHOO AND ITS ACCOUNTANTS AND AUDITORS WITH ACCESS TO SUCH
INFORMATION AND INDIVIDUALS AS IS REASONABLY NECESSARY TO CONDUCT A REVIEW OF
THE COMPANY AND ITS SUBSIDIARIES (X) WITHIN THREE MONTHS FOLLOWING THE CLOSING
DATE, (Y) TWICE ANNUALLY THEREAFTER, AND (Z) AS REASONABLY NECESSARY TO CONFIRM
THAT ANY MATERIAL WEAKNESS, SIGNIFICANT DEFICIENCY, INTERNAL CONTROL FAILURE OR
SYSTEM FAULT IDENTIFIED IN A NOTICE DELIVERED OR REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 8.6 HEREOF HAS BEEN REMEDIED.

 


8.6  INTERNAL CONTROLS OVER FINANCIAL REPORTING.  THE COMPANY SHALL USE ITS
REASONABLE EFFORTS TO ESTABLISH AND MAINTAIN A SYSTEM OF INTERNAL CONTROLS OVER
FINANCIAL REPORTING ADEQUATE TO PERMIT YAHOO TO COMPLY WITH SECTION 404 OF THE
UNITED STATES SARBANES-OXLEY ACT OF 2002 (“SECTION 404”) AND ANY SIMILAR LAW, IN
EACH CASE, WITH RESPECT TO THE COMPANY.  IF THE COMPANY IDENTIFIES A SIGNIFICANT
DEFICIENCY OR MATERIAL WEAKNESS AS DEFINED UNDER SECTION 404 OR ITS AUDITORS
IDENTIFY A MATERIAL INTERNAL CONTROL FAILURE OR SYSTEM FAULT IN ACCOUNTING OR
RECORD-KEEPING, THE COMPANY SHALL GIVE YAHOO PROMPT WRITTEN NOTICE THEREOF
SPECIFYING IN REASONABLE DETAIL THE MATERIAL WEAKNESS, SIGNIFICANT DEFICIENCY,
INTERNAL CONTROL FAILURE OR SYSTEM FAULT AND SHALL USE ITS GOOD FAITH EFFORTS TO
CORRECT SUCH MATERIAL WEAKNESS, SIGNIFICANT DEFICIENCY, INTERNAL CONTROL FAILURE
OR SYSTEM FAULT AS EXPEDITIOUSLY AS POSSIBLE.


 


8.7  GAAP.  ALL FINANCIAL STATEMENTS OF THE COMPANY SHALL BE PREPARED IN
ACCORDANCE WITH GAAP.


 


8.8  FISCAL YEAR.  THE FISCAL YEAR OF THE COMPANY SHALL BEGIN ON JANUARY 1 AND
END ON DECEMBER 31.


 


8.9  EXPANSION OF BUSINESS.  IN THE EVENT THAT THE COMPANY DETERMINES TO EXPAND
INTO OR ENTER INTO AN INTERNET-BASED CONSUMER BUSINESS (OTHER THAN A
PEER-TO-PEER PAYMENTS BUSINESS) IN THE UNITED STATES, THE UNITED KINGDOM,
GERMANY, FRANCE OR KOREA, THE COMPANY WILL FIRST DISCUSS AND NEGOTIATE IN GOOD
FAITH WITH YAHOO TERMS UPON WHICH THE COMPANY AND YAHOO WOULD AGREE TO ENTER
SUCH MARKETS IN A PARTNERSHIP ON A MUTUALLY ADVANTAGEOUS AND AGREEABLE BASIS.

 

35

--------------------------------------------------------------------------------


 


9.             GOVERNING LAW AND DISPUTE RESOLUTION.


 


9.1  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
AS TO VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK.


 


9.2  ARBITRATION.


 

(A)  ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY HEREOF,
SHALL BE FINALLY SETTLED EXCLUSIVELY BY ARBITRATION.  THE ARBITRATION SHALL BE
CONDUCTED IN ACCORDANCE WITH THE RULES OF THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “ICC”) IN EFFECT AT THE TIME OF THE ARBITRATION, EXCEPT AS THEY MAY BE
MODIFIED BY MUTUAL AGREEMENT OF THE PARTIES.  THE SEAT OF THE ARBITRATION SHALL
BE SINGAPORE, PROVIDED, THAT, THE ARBITRATORS MAY HOLD HEARINGS IN SUCH OTHER
LOCATIONS AS THE ARBITRATORS DETERMINE TO BE MOST CONVENIENT AND EFFICIENT FOR
ALL OF THE PARTIES TO SUCH ARBITRATION UNDER THE CIRCUMSTANCES.  THE ARBITRATION
SHALL BE CONDUCTED IN THE ENGLISH LANGUAGE.

 

(B)  THE ARBITRATION SHALL BE CONDUCTED BY THREE ARBITRATORS.  THE PARTY (OR THE
PARTIES, ACTING JOINTLY, IF THERE ARE MORE THAN ONE) INITIATING ARBITRATION (THE
“CLAIMANT”) SHALL APPOINT AN ARBITRATOR IN ITS REQUEST FOR ARBITRATION (THE
“REQUEST”).  THE OTHER PARTY (OR THE OTHER PARTIES, ACTING JOINTLY, IF THERE ARE
MORE THAN ONE) TO THE ARBITRATION (THE “RESPONDENT”) SHALL APPOINT AN ARBITRATOR
WITHIN THIRTY (30) DAYS OF RECEIPT OF THE REQUEST AND SHALL NOTIFY THE CLAIMANT
OF SUCH APPOINTMENT IN WRITING.  IF WITHIN THIRTY (30) DAYS OF RECEIPT OF THE
REQUEST BY THE RESPONDENT, EITHER PARTY HAS NOT APPOINTED AN ARBITRATOR, THEN
THAT ARBITRATOR SHALL BE APPOINTED BY THE ICC.  THE FIRST TWO ARBITRATORS
APPOINTED IN ACCORDANCE WITH THIS PROVISION SHALL APPOINT A THIRD ARBITRATOR
WITHIN THIRTY (30) DAYS AFTER THE RESPONDENT HAS NOTIFIED CLAIMANT OF THE
APPOINTMENT OF THE RESPONDENT’S ARBITRATOR OR, IN THE EVENT OF A FAILURE BY A
PARTY TO APPOINT, WITHIN THIRTY (30) DAYS AFTER THE ICC HAS NOTIFIED THE PARTIES
AND ANY ARBITRATOR ALREADY APPOINTED OF THE APPOINTMENT OF AN ARBITRATOR ON
BEHALF OF THE PARTY FAILING TO APPOINT.  WHEN THE THIRD ARBITRATOR HAS ACCEPTED
THE APPOINTMENT, THE TWO ARBITRATORS MAKING THE APPOINTMENT SHALL PROMPTLY
NOTIFY THE PARTIES OF THE APPOINTMENT.  IF THE FIRST TWO ARBITRATORS APPOINTED
FAIL TO APPOINT A THIRD ARBITRATOR OR SO TO NOTIFY THE PARTIES WITHIN THE TIME
PERIOD PRESCRIBED ABOVE, THEN THE ICC SHALL APPOINT THE THIRD ARBITRATOR AND
SHALL PROMPTLY NOTIFY THE PARTIES OF THE APPOINTMENT.  THE THIRD ARBITRATOR
SHALL ACT AS CHAIR OF THE TRIBUNAL.

 

(C)  THE ARBITRAL AWARD SHALL BE IN WRITING, STATE THE REASONS FOR THE AWARD,
AND BE FINAL AND BINDING ON THE PARTIES.  THE AWARD MAY INCLUDE AN AWARD OF
COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS.  IN ADDITION TO
MONETARY DAMAGES, THE ARBITRAL TRIBUNAL SHALL BE EMPOWERED TO AWARD EQUITABLE
RELIEF, INCLUDING, BUT NOT LIMITED TO, AN INJUNCTION AND SPECIFIC PERFORMANCE OF
ANY OBLIGATION UNDER THIS AGREEMENT.  THE ARBITRAL TRIBUNAL IS NOT EMPOWERED TO
AWARD DAMAGES IN EXCESS OF

 

36

--------------------------------------------------------------------------------


 

COMPENSATORY DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO
RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES WITH RESPECT TO ANY DISPUTE,
EXCEPT INSOFAR AS A CLAIM IS FOR INDEMNIFICATION FOR AN AWARD OF PUNITIVE
DAMAGES AWARDED AGAINST A PARTY IN AN ACTION BROUGHT AGAINST IT BY AN
INDEPENDENT THIRD PARTY.  THE ARBITRAL TRIBUNAL SHALL BE AUTHORIZED IN ITS
DISCRETION TO GRANT PRE-AWARD AND POST-AWARD INTEREST AT COMMERCIAL RATES.  ANY
COSTS, FEES OR TAXES INCIDENT TO ENFORCING THE AWARD SHALL, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, BE CHARGED AGAINST THE PARTY RESISTING SUCH
ENFORCEMENT.  JUDGMENT UPON THE AWARD MAY BE ENTERED BY ANY COURT HAVING
JURISDICTION THEREOF OR HAVING JURISDICTION OVER THE RELEVANT PARTY OR ITS
ASSETS.

 

(D)  IN ORDER TO FACILITATE THE COMPREHENSIVE RESOLUTION OF RELATED DISPUTES,
AND UPON REQUEST OF ANY PARTY TO THE ARBITRATION PROCEEDING, THE ARBITRATION
TRIBUNAL MAY, WITHIN NINETY (90) DAYS OF ITS APPOINTMENT, CONSOLIDATE THE
ARBITRATION PROCEEDING WITH ANY OTHER ARBITRATION PROCEEDING INVOLVING ANY OF
THE PARTIES RELATING TO THIS AGREEMENT, THE PURCHASE AND CONTRIBUTION AGREEMENT
AND THE OTHER ANCILLARY AGREEMENTS.  THE ARBITRATION TRIBUNAL SHALL NOT
CONSOLIDATE SUCH ARBITRATIONS UNLESS IT DETERMINES THAT (X) THERE ARE ISSUES OF
FACT OR LAW COMMON TO THE PROCEEDINGS, SO THAT A CONSOLIDATED PROCEEDING WOULD
BE MORE EFFICIENT THAN SEPARATE PROCEEDINGS, AND (Y) NO PARTY WOULD BE
PREJUDICED AS A RESULT OF SUCH CONSOLIDATION THROUGH UNDUE DELAY OR OTHERWISE. 
IN THE EVENT OF DIFFERENT RULINGS ON THIS QUESTION BY THE ARBITRATION TRIBUNAL
CONSTITUTED HEREUNDER AND ANY TRIBUNAL CONSTITUTED UNDER THE ANCILLARY
AGREEMENTS, THE RULING OF THE TRIBUNAL CONSTITUTED UNDER THIS AGREEMENT WILL
GOVERN, AND THAT TRIBUNAL WILL DECIDE ALL DISPUTES IN THE CONSOLIDATED
PROCEEDING.

 

(E)  THE PARTIES AGREE THAT THE ARBITRATION SHALL BE KEPT CONFIDENTIAL AND THAT
THE EXISTENCE OF THE PROCEEDING AND ANY ELEMENT OF IT (INCLUDING BUT NOT LIMITED
TO ANY PLEADINGS, BRIEFS OR OTHER DOCUMENTS SUBMITTED OR EXCHANGED, ANY
TESTIMONY OR OTHER ORAL SUBMISSIONS, AND ANY AWARDS) SHALL NOT BE DISCLOSED
BEYOND THE TRIBUNAL, THE ICC, THE PARTIES, THEIR COUNSEL AND ANY PERSON
NECESSARY TO THE CONDUCT OF THE PROCEEDING, EXCEPT AS MAY BE LAWFULLY REQUIRED
IN JUDICIAL PROCEEDINGS RELATING TO THE ARBITRATION OR OTHERWISE, OR AS REQUIRED
BY NASDAQ RULES OR THE RULES OF ANY OTHER QUOTATION SYSTEM OR EXCHANGE ON WHICH
THE DISCLOSING PARTY’S SECURITIES ARE LISTED OR APPLICABLE LAW.

 

(F)  THE COSTS OF ARBITRATION SHALL BE BORNE BY THE LOSING PARTY UNLESS
OTHERWISE DETERMINED BY THE ARBITRATION AWARD.

 

(G)  ALL PAYMENTS MADE PURSUANT TO THE ARBITRATION DECISION OR AWARD AND ANY
JUDGMENT ENTERED THEREON SHALL BE MADE IN UNITED STATES DOLLARS, FREE FROM ANY
DEDUCTION, OFFSET OR WITHHOLDING FOR TAXES.

 

(H)  NOTWITHSTANDING THIS SECTION 9.2 OR ANY OTHER PROVISION TO THE CONTRARY IN
THIS AGREEMENT, NO PARTY SHALL BE OBLIGATED TO FOLLOW THE FOREGOING ARBITRATION
PROCEDURES WHERE SUCH PARTY INTENDS TO APPLY TO ANY COURT OF COMPETENT
JURISDICTION FOR

 

37

--------------------------------------------------------------------------------


 

AN INTERIM INJUNCTION OR SIMILAR EQUITABLE RELIEF AGAINST ANY OTHER PARTY,
PROVIDED THERE IS NO UNREASONABLE DELAY IN THE PROSECUTION OF THAT APPLICATION.

 


10.           MISCELLANEOUS.


 


10.1  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, WAIVERS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (A) DELIVERED PERSONALLY, (B)  SENT
BY COMMERCIAL COURIER SERVICES OR OVERNIGHT MAIL OR DELIVERY OR (C) SENT BY
FACSIMILE WITH CONFIRMATION BY PERSONAL DELIVERY OR OVERNIGHT MAIL, AS FOLLOWS:


 

(A)  IF TO THE COMPANY, TO

 

Alibaba.com Corporation
c/o Alibaba.com Hong Kong Limited
2403-05 Jubilee Centre
18 Fenwick Street
Wanchai, Hong Kong
Fax:  +852-2215-5200
Telephone:  +852-2215-5100
Attention:  Chief Financial Officer

 

with a copy to:

 

Debevoise & Plimpton LLP
13/F Entertainment Building
30 Queen’s Road

Central, Hong Kong
Fax:  (852) 2810 9828
Telephone:  (852) 2160 9800
Attention:  Thomas M. Britt III

 

(B)  IF TO THE SHAREHOLDERS, TO SUCH SHAREHOLDER’S ADDRESS SET FORTH IN THE
SIGNATURE PAGE.

 

Or, in each case, at such other address as may be specified in writing to the
other parties hereto.  All such notices, requests, demands, waivers and other
communications shall be deemed to have been received (i) if by personal delivery
on the day after such delivery, (ii)  if by courier services or overnight mail
or delivery, on the day delivered, and (iii) if by facsimile, on the next day
following the day on which such facsimile was sent, provided that it is followed
immediately by confirmation by personal delivery or overnight mail that is
received pursuant to subclause (i) or (ii).

 

38

--------------------------------------------------------------------------------


 


10.2  MANAGEMENT MEMBERS’ REPRESENTATIVE.


 

(A)  CONCURRENT WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
MANAGEMENT MEMBERS IS ENTERING INTO AN AGREEMENT AMONG MANAGEMENT MEMBERS (THE
“AGREEMENT AMONG MANAGEMENT MEMBERS”) PURSUANT TO WHICH, INTER ALIA, THE
MANAGEMENT MEMBERS HAVE APPOINTED THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AS
THEIR INITIAL AGENT, REPRESENTATIVE AND ATTORNEY-IN-FACT (THE “MANAGEMENT
MEMBERS’ REPRESENTATIVE”).

 

(B)  EACH SHAREHOLDER SHALL BE ENTITLED TO RELY UPON THE DECISION, ACTIONS,
CONSENTS OR INSTRUCTIONS OF THE MANAGEMENT MEMBERS’ REPRESENTATIVE APPOINTED
PURSUANT TO THE AGREEMENT AMONG MANAGEMENT MEMBERS AS BEING THE DECISION,
ACTION, CONSENT OR INSTRUCTION OF THE MANAGEMENT MEMBERS AND EACH OF THEIR
RESPECTIVE SUBORDINATE SHAREHOLDERS IN CONNECTION WITH ALL MATTERS SET FORTH IN
THIS AGREEMENT THAT ARE REQUIRED TO BE TAKEN UP COLLECTIVELY BY THE MANAGEMENT
MEMBERS AND EACH OF THEIR RESPECTIVE SUBORDINATE SHAREHOLDERS (INCLUDING BUT NOT
LIMITED TO THE DESIGNATION OF THE MANAGEMENT MEMBER DESIGNEE(S) PURSUANT TO
SECTION 2.3 HEREOF).  EACH OF THE COMPANY, YAHOO AND SOFTBANK ARE HEREBY
RELIEVED FROM ANY LIABILITY TO ANY MANAGEMENT MEMBER OR ANY SUBORDINATE
SHAREHOLDER OF ANY MANAGEMENT MEMBER FOR ANY LAWFUL ACTS DONE BY THEM IN
ACCORDANCE WITH SUCH DECISION, ACT, CONSENT, OR INSTRUCTION OF THE MANAGEMENT
MEMBERS’ REPRESENTATIVE.

 


10.3  EXPENSES.  EACH PARTY TO THIS AGREEMENT SHALL BEAR ITS RESPECTIVE
EXPENSES, COSTS AND FEES (INCLUDING ATTORNEYS’ FEES) IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE PREPARATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND COMPLIANCE HEREWITH, WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED.


 


10.4  ENTIRE AGREEMENT.  THIS AGREEMENT, THE PURCHASE AND CONTRIBUTION AGREEMENT
AND THE OTHER ANCILLARY AGREEMENTS (WHEN EXECUTED AND DELIVERED) CONSTITUTE THE
ENTIRE AGREEMENT AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT SUPERSEDES ALL PRIOR SHAREHOLDERS AGREEMENTS TO WHICH
THE COMPANY AND ANY SHAREHOLDER IS A PARTY, INCLUDING, WITHOUT LIMITATION, THE
AMENDED AND RESTATED SHAREHOLDERS AGREEMENT ENTERED INTO ON MAY 13, 2004, AMONG
THE COMPANY AND CERTAIN SHAREHOLDERS PARTIES THERETO.


 


10.5  AMENDMENT AND WAIVER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, NO AMENDMENT,
ALTERATION OR MODIFICATION OF THIS AGREEMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT SHALL BE EFFECTIVE AGAINST THE COMPANY OR THE SHAREHOLDERS UNLESS SUCH
AMENDMENT,

 

39

--------------------------------------------------------------------------------


 


ALTERATION, MODIFICATION OR WAIVER IS APPROVED IN WRITING BY YAHOO, SOFTBANK AND
THE MANAGEMENT MEMBERS’ REPRESENTATIVE (WHICH SHALL BE THE ONLY SHAREHOLDERS
WHOSE APPROVAL SHALL BE NECESSARY TO EFFECT ANY SUCH AMENDMENT, ALTERATION,
MODIFICATION OR WAIVER); PROVIDED, THAT ANY AMENDMENT, ALTERATION OR
MODIFICATION OF SECTION 4.4, 4.9, 4.10 OR 10.5 OF THIS AGREEMENT OR ANY OTHER
PROVISION THAT MAY AFFECT THE RIGHTS OF THE FINANCIAL INVESTORS PURSUANT TO
SECTIONS 4.4, 4.9, 4.10 AND 10.5 OF THIS AGREEMENT SHALL ALSO REQUIRE THE
WRITTEN CONSENT OF THE FINANCIAL INVESTORS OWNING EQUITY SECURITIES WITH AT
LEAST HALF OF THE VOTING POWER OF EQUITY SECURITIES OWNED BY ALL FINANCIAL
INVESTORS AS OF THE DATE OF THIS AGREEMENT.  THE FAILURE OF ANY PARTY TO ENFORCE
ANY PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF SUCH
PROVISION AND SHALL NOT AFFECT THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE
EACH PROVISION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.


 


10.6  BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
PERMITTED ASSIGNS.


 


10.7  SEVERABILITY.  IF ANY PROVISION, INCLUDING ANY PHRASE, SENTENCE, CLAUSE,
SECTION OR SUBSECTION, OF THIS AGREEMENT IS INVALID, INOPERATIVE OR
UNENFORCEABLE FOR ANY REASON, SUCH CIRCUMSTANCES SHALL NOT HAVE THE EFFECT OF
RENDERING SUCH PROVISION IN QUESTION INVALID, INOPERATIVE OR UNENFORCEABLE IN
ANY OTHER CASE OR CIRCUMSTANCE, OR OF RENDERING ANY OTHER PROVISION HEREIN
CONTAINED INVALID, INOPERATIVE OR UNENFORCEABLE TO ANY EXTENT WHATSOEVER.


 


10.8  ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE OR OTHERWISE
TRANSFERABLE BY ANY PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF EACH OF
YAHOO, SOFTBANK AND THE MANAGEMENT MEMBERS’ REPRESENTATIVE (WHICH SHALL BE THE
ONLY SHAREHOLDERS WHOSE APPROVAL SHALL BE NECESSARY TO EFFECT ANY SUCH
ASSIGNMENT), AND ANY PURPORTED ASSIGNMENT OR OTHER TRANSFER WITHOUT SUCH CONSENT
SHALL BE VOID AND UNENFORCEABLE.


 


10.9  NO THIRD PARTY BENEFICIARIES.  EXCEPT AS PROVIDED IN SECTIONS 2.7 AND
4.10, NOTHING IN THIS AGREEMENT SHALL CONFER ANY RIGHTS UPON ANY PERSON OR
ENTITY OTHER THAN THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
PERMITTED ASSIGNS.


 


10.10  TERMINATION.  SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL TERMINATE
WITH RESPECT TO EACH SHAREHOLDER, IN ITS CAPACITY AS A SHAREHOLDER, AT THE TIME
AT WHICH SUCH SHAREHOLDER CEASES TO OWN ANY EQUITY SECURITIES, EXCEPT THAT SUCH
TERMINATION SHALL NOT AFFECT (A) THE RIGHTS PERFECTED OR THE OBLIGATIONS
INCURRED BY SUCH SHAREHOLDER UNDER THIS AGREEMENT PRIOR TO SUCH TERMINATION
(INCLUDING ANY LIABILITY FOR BREACH OF THIS AGREEMENT) AND (B) THE OBLIGATIONS
EXPRESSLY STATED TO SURVIVE SUCH CESSATION OF OWNERSHIP OF EQUITY SECURITIES.


 


10.11  HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE
ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.

 

40

--------------------------------------------------------------------------------


 


10.12  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ALIBABA.COM CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

YAHOO INC.

 

Address for notices:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SOFTBANK CORP.

 

Address for notices:

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices:

Jack Ma Yun

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices:

Joseph C. Tsai

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices:

Li Qi

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices:

John Wu

 

 

 

[Signatories will include all the Subordinate Shareholders of the parties named
above.]

 

42

--------------------------------------------------------------------------------